Exhibit 10.2

 

EXECUTION VERSION

 

RECEIVABLES SALE AGREEMENT

 

Dated as of September 13, 2019

among

 

VARIOUS ENTITIES LISTED ON SCHEDULE I HERETO,

as Originators,

 

NABORS INDUSTRIES, INC.,

as Master Servicer,

 

and

 

NABORS A.R.F., LLC,

as Buyer

  



1

 

  

CONTENTS

 

Clause Subject Matter Page

  

ARTICLE I AGREEMENT TO PURCHASE AND SELL 2       SECTION 1.1 Agreement To
Purchase and Sell 2 SECTION 1.2 Timing of Purchases 3 SECTION 1.3 Consideration
for Purchases 3 SECTION 1.4 Purchase and Sale Termination Date 3 SECTION 1.5
Intention of the Parties 3       ARTICLE II PURCHASE REPORT; CALCULATION OF
PURCHASE PRICE 4       SECTION 2.1 Purchase Report 4 SECTION 2.2 Calculation of
Purchase Price 4       ARTICLE III CONTRIBUTIONS AND PAYMENT OF PURCHASE PRICE 5
      SECTION 3.1 Initial Contribution of Receivables and Initial Purchase Price
Payment 5 SECTION 3.2 Subsequent Purchase Price Payments 6 SECTION 3.3
Settlement as to Specific Receivables and Dilution 7       ARTICLE IV CONDITIONS
OF PURCHASES; ADDITIONAL ORIGINATORS 8       SECTION 4.1 Conditions Precedent to
Initial Purchase 8 SECTION 4.2 Certification as to Representations and
Warranties 9 SECTION 4.3 Additional Originators 9       ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS 10       SECTION 5.1 Existence
and Power 10 SECTION 5.2 Power and Authority; Due Authorization 10 SECTION 5.3
No Conflict or Violation 11 SECTION 5.4 Governmental Approvals 11 SECTION 5.5
Valid Sale 11 SECTION 5.6 Binding Obligations 11 SECTION 5.7 Accuracy of
Information 12 SECTION 5.8 Litigation and Other Proceedings 12 SECTION 5.9 No
Material Adverse Effect 12 SECTION 5.10 Names and Location 12 SECTION 5.11
Margin Regulations 12 SECTION 5.12 Eligible Receivables 12

 







-i-

 



 

CONTENTS

 

Clause Subject Matter Page

 



SECTION 5.13 Credit and Collection Policy 13 SECTION 5.14 Investment Company Act
13 SECTION 5.15 Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions
13 SECTION 5.16 Financial Condition 13 SECTION 5.17 Taxes 14 SECTION 5.18 ERISA
Compliance 14 SECTION 5.19 Bulk Sales Act 15 SECTION 5.20 No Fraudulent
Conveyance 15 SECTION 5.21 Ordinary Course of Business 15 SECTION 5.22
Perfection Representations 15 SECTION 5.23 Additional Perfection Representations
16 SECTION 5.24 Reliance on Separate Legal Identity 16 SECTION 5.25 Opinions 16
SECTION 5.26 Enforceability of Contracts 16 SECTION 5.27 Nature of Pool
Receivables 17 SECTION 5.28 Compliance with Laws 17 SECTION 5.29 Servicing
Programs 17 SECTION 5.30 Adverse Change in Receivables 17 SECTION 5.31
Compliance with Transaction Documents 17       ARTICLE VI   COVENANTS OF THE
ORIGINATORS   17         SECTION 6.1 Covenants 17 SECTION 6.2 Separateness
Covenants 23       ARTICLE VII   ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF
RECEIVABLES   25         SECTION 7.1 Rights of the Buyer 25 SECTION 7.2
Responsibilities of the Originators 25 SECTION 7.3 Further Action Evidencing
Purchases 26 SECTION 7.4 Application of Collections 26 SECTION 7.5 Performance
of Obligations 26 SECTION 7.6 Collection Account Arrangements 27



 

ARTICLE VIII   PURCHASE AND SALE TERMINATION EVENTS   27        

SECTION 8.1

Purchase and Sale Termination Events

27

SECTION 8.2

Remedies

28

  

-ii-

 



 



CONTENTS

 

Clause Subject Matter Page

 





ARTICLE IX INDEMNIFICATION 28       SECTION 9.1 Indemnities by the Originators
28       ARTICLE X MISCELLANEOUS 31       SECTION 10.1 Amendments, etc. 31
SECTION 10.2 Notices, etc. 31 SECTION 10.3 No Waiver; Cumulative Remedies 31
SECTION 10.4 Binding Effect; Assignability 32 SECTION 10.5 Governing Law 32
SECTION 10.6 Costs, Expenses and Taxes 32 SECTION 10.7 SUBMISSION TO
JURISDICTION 33 SECTION 10.8 WAIVER OF JURY TRIAL 33 SECTION 10.9 Captions and
Cross References; Incorporation by Reference 33 SECTION 10.10 Execution in
Counterparts 34 SECTION 10.11 Acknowledgment and Agreement 34 SECTION 10.12 No
Proceeding 34 SECTION 10.13 Mutual Negotiations 34 SECTION 10.14 Joint and
Several Liability 34 SECTION 10.15 Severability 35       SCHEDULES      
Schedule I List and Location of Each Originator   Schedule II Location of Books
and Records of Originators   Schedule III Trade Names   Schedule IV Notice
Addresses   Schedule V Actions/Suits         EXHIBITS       Exhibit A Form of
Purchase Report   Exhibit B Form of Subordinated Note   Exhibit C Form of
Joinder Agreement  



 





-iii-

 

  

THIS RECEIVABLES SALE AGREEMENT, dated as of September 13, 2019 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is entered into among the VARIOUS ENTITIES LISTED ON SCHEDULE I
HERETO (the “Originators” and each, an “Originator”), NABORS INDUSTRIES, INC., a
Delaware corporation, as initial Master Servicer (as defined below) (“Nabors”),
and NABORS A.R.F., LLC, a Delaware limited liability company (the “Buyer”).

 

DEFINITIONS

 

Unless otherwise indicated herein, capitalized terms used and not otherwise
defined in this Agreement are defined in Article I of the Receivables Purchase
Agreement, dated as of the date hereof (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Receivables Purchase
Agreement”), among the Buyer, as seller, Nabors, as initial Master Servicer (in
such capacity, the “Master Servicer”), the Persons from time to time party
thereto as Purchasers and Wells Fargo Bank, N.A., as Administrative Agent. All
references hereto to months are to calendar months unless otherwise expressly
indicated. All accounting terms not specifically defined herein shall be
construed in accordance with GAAP. All terms used in Article 9 of the UCC in the
State of New York, and not specifically defined herein, are used herein as
defined in such Article 9. Unless the context otherwise requires, “or” means
“and/or,” and “including” (and with correlative meaning “include” and
“includes”) means including without limiting the generality of any description
preceding such term.

 

RECITALS

 

WHEREAS, the Buyer is a special purpose limited liability company, all of the
issued and outstanding membership interests of which are owned by Nabors
Drilling Technologies USA, Inc., a Delaware corporation (the “Contributing
Originator”);

 

WHEREAS, the Originators generate Receivables in the ordinary course of their
businesses;

 

WHEREAS, the Originators wish to sell and/or, in the case of the Contributing
Originator, contribute Receivables and the Related Rights to the Buyer, and the
Buyer is willing to purchase and/or accept such Receivables and the Related
Rights from the Originators, on the terms and subject to the conditions set
forth herein;

 

WHEREAS, the Originators and the Buyer intend each such transaction to be a true
sale and/or, in the case of the Contributing Originator, an absolute
contribution and conveyance of Receivables and the Related Rights by each
Originator to the Buyer, providing the Buyer with the full risks and benefits of
ownership of the Receivables and Related Rights, and the Originators and the
Buyer do not intend the transactions hereunder to be, or for any reason to be
characterized as, loans from the Buyer to any Originator;

 

WHEREAS, the Buyer intends to sell and/or pledge the Receivables and the Related
Rights to the Administrative Agent pursuant to the Receivables Purchase
Agreement.



 

Receivables Sale Agreement

 





 

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto, intending to be legally bound, agree as follows:

 

ARTICLE I
AGREEMENT TO PURCHASE AND SELL

 

SECTION 1.1 Agreement To Purchase and Sell. On the terms and subject to the
conditions set forth in this Agreement, each Originator, severally and for
itself, agrees to sell to the Buyer, and the Buyer agrees to purchase from such
Originator, from time to time on or after the Closing Date, but before the
Purchase and Sale Termination Date (as defined in Section 1.4), all of such
Originator’s right, title and interest in and to:

 

(a)               each Receivable (other than Contributed Receivables as defined
in Section 3.1(a)) of such Originator that existed and was owing to such
Originator at the closing of such Originator’s business on the Cut-Off Date (as
defined below);

 

(b)               each Receivable (other than Contributed Receivables) generated
by such Originator from and including the Cut-Off Date to but excluding the
Purchase and Sale Termination Date;

 

(c)               all of such Originator’s right, title and interest (if any) in
the goods, the sale of which gave rise to such Receivable, and any and all
insurance contracts with respect thereto;

 

(d)              all other Security Interests or Liens and property subject
thereto from time to time, if any, purporting to secure payment of such
Receivable, whether pursuant to the Contract related to such Receivable or
otherwise, together with all financing statements and security agreements
describing any collateral securing such Receivable;

 

(e)               all guaranties, letters of credit, insurance and other
supporting obligations, agreements or arrangements of whatever character from
time to time supporting or securing payment of such Receivable whether pursuant
to the Contract related to such Receivable or otherwise;

 

(f)                all Records related to such Receivable;

 

(g)               all of such Originator’s right, title and interest in each
Lock-Box and each Collection Account; and

 

(h)               all Collections and other proceeds (as defined in the UCC) of
any of the foregoing that are or were received by such Originator on or after
the Cut-Off Date, including, without limitation, all funds which either are
received by such Originator, the Buyer or the Master Servicer from or on behalf
of the Obligors in payment of any amounts owed (including, without limitation,
invoice price, finance charges, interest and all other charges) in respect of
any of the above Receivables or are applied to such amounts owed by the Obligors
(including, without limitation, any insurance payments that such Originator, the
Buyer or the Master Servicer applies in the ordinary course of its business to
amounts owed in respect of any of the above Receivables, and net proceeds of
sale or other disposition of Returned Goods or other collateral of the Obligors
in respect of any of the above Receivables or any other parties directly or
indirectly liable for payment of such Receivables).

 



2 

 

 

All purchases and contributions hereunder shall be made without recourse, but
shall be made pursuant to, and in reliance upon, the representations, warranties
and covenants of the Originators set forth in this Agreement. No obligation or
liability to any Obligor on any Receivable is intended to be assumed by the
Buyer hereunder, and any such assumption is expressly disclaimed. The property,
proceeds and rights described in clauses (c) through (h) above, including with
respect to any Contributed Receivable, are herein referred to as the “Related
Rights”, and the Buyer’s foregoing commitment to purchase Receivables and
Related Rights is herein called the “Purchase Facility.”

 

As used herein, “Cut-Off Date” means (a) with respect to each Originator party
hereto on the date hereof, July 31, 2019, and (b) with respect to any Originator
that first becomes a party hereto after the date hereof, the calendar day prior
to the date on which such Originator becomes a party hereto or such other date
as the Buyer and such Originator agree to in writing.

 

SECTION 1.2 Timing of Purchases.

 

(a)               Closing Date Purchases. Effective on and as of the Closing
Date, each Originator hereby sells to the Buyer, and the Buyer hereby purchases,
all of such Originator’s right, title and interest in, to and under (i) each
Receivable (other than Contributed Receivables) that existed and was owing to
such Originator on the Cut-Off Date, (ii) each Receivable (other than
Contributed Receivables) generated by such Originator from and including the
Cut-Off Date, to and including the Closing Date, and (iii) all Related Rights
with respect thereto.

 

(b)               Subsequent Purchases. After the Closing Date, until the
Purchase and Sale Termination Date, each Receivable and the Related Rights
generated by each Originator shall be, and shall be deemed to have been, sold or
contributed, as applicable, by such Originator to the Buyer immediately (and
without further action) upon the creation of such Receivable.

 

SECTION 1.3 Consideration for Purchases. On the terms and subject to the
conditions set forth in this Agreement, the Buyer agrees to make Purchase Price
payments to the Originators and to reflect all capital contributions in
accordance with Article III.

 

SECTION 1.4 Purchase and Sale Termination Date. The “Purchase and Sale
Termination Date” shall be the earlier to occur of (a) the date the Purchase
Facility is terminated pursuant to Section 8.2(a) and (b) the Final Payout Date.

 

SECTION 1.5 Intention of the Parties. It is the express intent of each
Originator and the Buyer that each conveyance by such Originator to the Buyer
pursuant to this Agreement of the Receivables, including without limitation, all
Receivables, if any, constituting general intangibles (as defined in the UCC),
and all Related Rights be construed as a valid and perfected sale (or
contribution) and absolute assignment (without recourse except as provided
herein) of such Receivables and Related Rights by such Originator to the Buyer
(rather than the grant of a lien to secure a debt or other obligation of such
Originator) and that the right, title and interest in and to such Receivables
and Related Rights conveyed to the Buyer be prior to the rights of and
enforceable against all other Persons at any time, including, without
limitation, lien creditors, secured lenders, purchasers and any Person claiming
through such Originator. Notwithstanding the foregoing and as a precautionary
matter, (i) this Agreement also shall be deemed to be, and hereby is, a security
agreement within the meaning of the UCC and (ii) each Originator shall grant and
be deemed to have granted to the Buyer as of the date of this Agreement, and
such Originator hereby grants to the Buyer a security interest in, to and under
all of such Originator’s right, title and interest in and to: (A) the
Receivables and the Related Rights now existing and hereafter created by such
Originator transferred or purported to be transferred hereunder, (B) all monies
due or to become due and all proceeds and other amounts received with respect
thereto and (C) all books and records of such Originator to the extent related
to any of the foregoing.

 





3 

 

  

ARTICLE II
PURCHASE REPORT; CALCULATION OF PURCHASE PRICE

 

SECTION 2.1 Purchase Report. On the Closing Date and on each date when a Monthly
Report is due to be delivered under the Receivables Purchase Agreement (each
such date, a “Monthly Purchase Report Date”), the Master Servicer shall deliver
to the Buyer and each Originator a report in substantially the form of Exhibit A
(each such report being herein called a “Purchase Report”) setting forth, among
other things:

 

(a)               Receivables purchased by the Buyer from each Originator, or
contributed to the capital of the Buyer by the Contributing Originator, on the
Closing Date (in the case of the Purchase Report to be delivered on the Closing
Date); provided, however, such Purchase Report shall only set forth Receivables
existing as of July 31, 2019;

 

(b)               Receivables purchased by the Buyer from each Originator, or
contributed to the capital of the Buyer by the Contributing Originator, during
the calendar month immediately preceding such Monthly Purchase Report Date (in
the case of each subsequent Purchase Report); and

 

(c)               the calculations of reductions of the Purchase Price for any
Receivables as provided in Section 3.3(a) and (b).

 

SECTION 2.2 Calculation of Purchase Price. The “Purchase Price” to be paid to
each Originator on any Payment Date in accordance with the terms of Article III
for the Receivables and the Related Rights that are purchased hereunder from
such Originator shall be determined in accordance with the following formula:

 

PP = OB x FMVD where:     PP = Purchase Price for each Receivable as calculated
on the relevant Payment Date. OB = The Outstanding Balance of such Receivable on
the relevant Payment Date. FMVD = Fair Market Value Discount, as measured on
such Payment Date, which is equal to the quotient (expressed as percentage) of
(a) one, divided by (b) the sum of (i) one, plus (ii) the product of (A) the
Prime Rate on such Payment Date, times (B) a fraction, the numerator of which is
the Days Sales Outstanding (calculated as of the last day of the calendar month
immediately preceding such Payment Date) and the denominator of which is 365 or
366, as applicable.

 



4 

 

 

“Payment Date” means (i) the Closing Date and (ii) each Business Day thereafter
that the Originators are open for business.

 

“Prime Rate” means a per annum rate equal to the “U.S. Prime Rate” as published
in the “Money Rates” section of The Wall Street Journal or if such information
ceases to be published in The Wall Street Journal, such other publication as
determined by the Administrative Agent in its sole discretion.

 

ARTICLE III
CONTRIBUTIONS AND PAYMENT OF PURCHASE PRICE

 

SECTION 3.1 Initial Contribution of Receivables and Initial Purchase Price
Payment.

 

(a)               On the Closing Date, the Contributing Originator shall, and
hereby does, contribute to the capital of the Buyer Receivables and Related
Rights consisting of each Receivable of the Contributing Originator that exists
and is owing to the Contributing Originator on the Closing Date beginning with
the oldest of such Receivables and continuing chronologically thereafter such
that the equity (taking into account any cash contributions made on or prior to
the Closing Date) held by the Contributing Originator in the Buyer, after giving
effect to such contribution of Receivables (the value of which shall be
determined based on the Purchase Price definition), shall be at least equal to
the Required Capital Amount. Each Receivable contributed by the Contributing
Originator to the capital of the Buyer pursuant to this Section 3.1(a) and
Section 3.2 below is herein referred to as a “Contributed Receivable”.

 

(b)               On the terms and subject to the conditions set forth in this
Agreement, the Buyer agrees to pay to each Originator the Purchase Price for the
purchase to be made from such Originator on the Closing Date (i) to the extent
the Buyer has cash available therefor, partially in cash (in an amount to be
agreed between the Buyer and such Originator and set forth in the initial
Purchase Report) and, solely in the case of the Contributing Originator if
elected by the Contributing Originator in its sole discretion, by accepting a
contribution to the Buyer’s capital and (ii) the remainder by issuing a
promissory note in the form of Exhibit B to such Originator (each such
promissory note, as it may be amended, supplemented, endorsed or otherwise
modified from time to time, together with all promissory notes issued from time
to time in substitution therefor or renewal thereof in accordance with the
Transaction Documents, each being herein called a “Subordinated Note”) with an
initial principal amount equal to the remaining Purchase Price payable to such
Originator not paid in cash or, in the case of the Contributing Originator,
contributed to the Buyer’s capital.

 



5 

 

 

SECTION 3.2 Subsequent Purchase Price Payments. On each Payment Date subsequent
to the Closing Date, on the terms and subject to the conditions set forth in
this Agreement, the Buyer shall pay the Purchase Price to each Originator for
the Receivables and the Related Rights generated by such Originator on such
Payment Date:

 

(a)              First, in cash to each Originator to the extent the Buyer has
cash available therefor (and such payment is not prohibited under the
Receivables Purchase Agreement);

 

(b)             Second, solely in the case of the Contributing Originator, if
elected by the Contributing Originator in its sole discretion, to the extent any
portion of the Purchase Price remains unpaid, by accepting a contribution of
such Receivable and the Related Rights to its capital in an amount equal to such
remaining unpaid portion of such Purchase Price; and

 

(c)             Third, to the extent any portion of the Purchase Price remains
unpaid, the principal amount outstanding under the applicable Subordinated Note
shall be automatically increased by an amount equal to the lesser of (x) such
remaining unpaid portion of such Purchase Price and (y) the maximum increase in
the principal balance of the applicable Subordinated Note that could be made
without rendering the Buyer’s Net Worth less than the Required Capital Amount;

 

provided, however, that if more than one Originator is selling Receivables to
the Buyer on the date of such purchase, the Buyer shall make cash payments among
the Originators in such a way as to minimize to the greatest extent practicable
the respective aggregate principal amount outstanding under each Subordinated
Note; provided, further, however, that the foregoing shall not be construed to
require the Contributing Originator to make any capital contribution to the
Buyer.

 

“Net Worth” has the meaning set forth in the definition of “Seller’s Net Worth”
contained in the Receivables Purchase Agreement.

 

All amounts paid by the Buyer to any Originator shall be allocated first to the
payment of any Purchase Price then due and unpaid, second to the payment of
accrued and unpaid interest on the Subordinated Note of such Originator and
third to the repayment of the principal outstanding on the Subordinated Note of
such Originator to the extent of such outstanding principal thereof as of the
date of such payment before such amounts may be allocated for any other purpose.
The Master Servicer shall make all appropriate record keeping entries with
respect to each of the Subordinated Notes to reflect the foregoing payments and
payments and reductions made pursuant to Section 3.3, and the Master Servicer’s
books and records shall constitute rebuttable presumptive evidence of the
principal amount of, and accrued interest on, each of the Subordinated Notes at
any time. Each Originator hereby irrevocably authorizes the Master Servicer to
mark the Subordinated Notes “CANCELED” and to return such Subordinated Notes to
the Buyer upon the final payment thereof after the occurrence of the Purchase
and Sale Termination Date.

 

If, on any Business Day, the Buyer is unable to pay the Purchase Price for
Receivables and Related Rights pursuant to this Section 3.2, then the
Originators shall on such Business Day provide written notice thereof to the
Administrative Agent.

 



6 

 

 

SECTION 3.3 Settlement as to Specific Receivables and Dilution.

 

(a)               If, (i) on the day of purchase of any Receivable from any
Originator hereunder, any of the representations or warranties set forth in
Sections 5.5, 5.12, 5.20, 5.22, 5.23, 5.26 or 5.27 are not true with respect to
such Receivable or (ii) on any subsequent day, as a result of any action or
inaction (other than solely as a result of the failure to collect such
Receivable due to a discharge in bankruptcy, insolvency, financial inability to
pay or other credit related reasons with respect to the relevant Obligor) of
such Originator, any of such representations or warranties set forth in Sections
5.5, 5.12, 5.20, 5.22, 5.23, 5.26 or 5.27 is no longer true with respect to such
Receivable, then the Purchase Price for such Receivable shall be reduced by an
amount equal to the Outstanding Balance of such Receivable and shall be
accounted to such Originator as provided in clause (c) below; provided, that if
the Buyer thereafter receives payment on account of the Outstanding Balance of
such Receivable, the Buyer promptly shall deliver such funds to such Originator.

 

(b)               If, on any day, the Outstanding Balance of any Receivable
purchased or contributed hereunder is reduced or adjusted as a result of any
defective, rejected, returned, repossessed or foreclosed goods or services, or
any revision, cancellation, allowance, rebate, credit memo, discount or other
adjustment made by the Buyer, any Originator, the Master Servicer or any
Affiliate of the Master Servicer, or any setoff, counterclaim or dispute between
the Buyer or any Affiliate of the Buyer, an Originator or any Affiliate of an
Originator, or the Master Servicer or any Affiliate of the Master Servicer, and
an Obligor, then the Purchase Price with respect to such Receivable shall be
reduced by the amount of such net reduction and shall be accounted to such
Originator as provided in clause (c) below.

 

(c)              Any reduction in the Purchase Price of any Receivable pursuant
to clause (a) or (b) above shall be applied as a credit for the account of the
Buyer against the Purchase Price of Receivables subsequently purchased by the
Buyer from such Originator hereunder; provided, however if there have been no
purchases of Receivables from such Originator (or insufficiently large purchases
of Receivables prior to the Settlement Date immediately following any such
reduction in the Purchase Price of any Receivable) to create a Purchase Price
sufficient to so apply such credit against, the amount of such credit:

 

    (i)                to the extent of any outstanding principal balance under
the Subordinated Note payable to such Originator, shall be deemed to be a
payment under, and shall be deducted from the principal amount outstanding
under, the Subordinated Note payable to such Originator; and

 

    (ii)               after making any deduction pursuant to clause (i) above,
shall be paid in cash to the Buyer by such Originator on such Settlement Date
subject to the following proviso;

 

provided, further, that at any time (x) when an Event of Termination or an
Unmatured Event of Termination, exists under the Receivables Purchase Agreement
or (y) on or after the Purchase and Sale Termination Date, the amount of any
such credit shall be paid by such Originator to the Buyer in cash by deposit of
immediately available funds into a Collection Account for application by the
Master Servicer to the same extent as if Collections of the applicable
Receivable in such amount had actually been received on such date.

 



7 

 

 



ARTICLE IV
CONDITIONS OF PURCHASES; ADDITIONAL ORIGINATORS

 

SECTION 4.1 Conditions Precedent to Initial Purchase. The initial purchase
hereunder is subject to the condition precedent that the Buyer and the
Administrative Agent (as the Buyer’s assignee) shall have received, on or before
the Closing Date, the following, each (unless otherwise indicated) dated the
Closing Date, and each in form and substance satisfactory to the Buyer and the
Administrative Agent (as the Buyer’s assignee):

 

(a)               a copy of the resolutions or unanimous written consent of the
board of directors or other governing body of each Originator, approving this
Agreement and the other Transaction Documents to be executed and delivered by it
and the transactions contemplated hereby and thereby, certified by the Secretary
or Assistant Secretary of such Originator;

 

(b)               good standing certificates for each Originator issued as of a
recent date acceptable to the Buyer and the Administrative Agent (as the Buyer’s
assignee) by the Secretary of State (or similar official) of the jurisdiction of
such Originator’s organization or formation and each other jurisdiction where
such Originator is required to be qualified to transact business, except where
the failure to be so qualified would not reasonably be expected to have a
Material Adverse Effect;

 

(c)               a certificate of the Secretary or Assistant Secretary of each
Originator, certifying the names and true signatures of the officers authorized
on such Person’s behalf to sign this Agreement and the other Transaction
Documents to be executed and delivered by it (on which certificate the Master
Servicer, the Buyer, the Administrative Agent (as the Buyer’s assignee) and each
Purchaser may conclusively rely until such time as the Master Servicer, the
Buyer and the Administrative Agent (as the Buyer’s assignee) shall receive from
such Person a revised certificate meeting the requirements of this clause (c));

 

(d)               the certificate or articles of incorporation or other
organizational document of each Originator (including all amendments and
modifications thereto) duly certified by the Secretary of State (or similar
official) of the jurisdiction of such Originator’s organization as of a recent
date, together with a copy of the by-laws or other governing documents of such
Originator (including all amendments and modifications thereto), as applicable,
each duly certified by the Secretary or an Assistant Secretary of such
Originator;

 

(e)               proper financing statements (Form UCC-1) that have been duly
authorized and name each Originator as the debtor/seller and the Buyer as the
buyer/assignor (and the Administrative Agent, for the benefit of the Purchasers,
as secured party/assignee) of the Receivables generated by such Originator as
may be necessary or, in the Buyer’s or the Administrative Agent’s reasonable
opinion, desirable under the UCC of all appropriate jurisdictions to perfect the
Buyer’s ownership or security interest in such Receivables and the Related
Rights in which an ownership or security interest has been assigned to it
hereunder;

 



8 

 

 

(f)                a written search report from a Person satisfactory to the
Buyer and the Administrative Agent (as the Buyer’s assignee) listing all
effective financing statements that name the Originators as debtors or sellers
and that are filed in all jurisdictions in which filings may be made against
such Person pursuant to the applicable UCC, together with copies of such
financing statements (none of which, except for those described in the foregoing
clause (e) (and/or released or terminated, as the case may be, prior to the date
hereof), shall cover any Receivable or any Related Rights which are to be sold
to the Buyer hereunder), and tax and judgment lien search reports (including,
without limitation, liens of the PBGC) from a Person satisfactory to the Buyer
and the Administrative Agent (as the Buyer’s assignee) showing no evidence of
such liens filed against any Originator;

 

(g)               favorable opinions of counsel to the Originators, in form and
substance satisfactory to the Buyer and the Administrative Agent;

 

(h)               a copy of a Subordinated Note in favor of each Originator,
duly executed by the Buyer; and

 

(i)                evidence (i) of the execution and delivery by each of the
parties thereto of each of the other Transaction Documents to be executed and
delivered by it in connection herewith and (ii) that each of the conditions
precedent to the execution, delivery and effectiveness of such other Transaction
Documents has been satisfied to the Buyer’s and the Administrative Agent’s (as
the Buyer’s assignee) satisfaction.

 

SECTION 4.2 Certification as to Representations and Warranties. Each Originator,
by accepting the Purchase Price related to each purchase or contribution of
Receivables generated by such Originator, shall be deemed to have certified that
the representations and warranties of such Originator contained in Article V, as
from time to time amended in accordance with the terms hereof, are true and
correct in all material respects (unless such representation or warranty
contains a materiality qualification and, in such case, such representation and
warranty shall be true and correct as made) on and as of such day, with the same
effect as though made on and as of such day (except for representations and
warranties which apply to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (unless such
representation or warranty contains a materiality qualification and, in such
case, such representation and warranty shall be true and correct as made) as of
such earlier date).

 

SECTION 4.3 Additional Originators. Additional Persons may be added as
Originators hereunder, with the prior written consent of the Buyer, the
Administrative Agent and each Purchaser (which consents may be granted or
withheld in their sole discretion); provided that the following conditions are
satisfied or waived in writing by the Administrative Agent and each Purchaser on
or before the date of such addition:

 

(a)               the Master Servicer shall have given the Buyer, the
Administrative Agent and each Purchaser at least thirty (30) days’ prior written
notice of such proposed addition and the identity of the proposed additional
Originator and shall have provided such other information with respect to such
proposed additional Originator as the Buyer, the Administrative Agent or any
Purchaser may reasonably request;

 



9 

 

 

(b)               such proposed additional Originator shall have executed and
delivered to the Buyer and the Administrative Agent an agreement substantially
in the form attached hereto as Exhibit C (a “Joinder Agreement”);

 

(c)               such proposed additional Originator shall have delivered to
the Buyer and the Administrative Agent (as the Buyer’s assignee) each of the
documents with respect to such Originator described in Section 4.1, in each case
in form and substance satisfactory to the Buyer and the Administrative Agent (as
the Buyer’s assignee);

 

(d)               no Purchase and Sale Termination Event or Unmatured Purchase
and Sale Termination Event shall have occurred and be continuing; and

 

(e)               no Event of Termination or Unmatured Event of Termination
shall have occurred and be continuing.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS

 

In order to induce the Buyer to enter into this Agreement and to make purchases
hereunder, each Originator (and solely with respect to Section 5.21, the Buyer)
hereby represents and warrants with respect to itself that each representation
and warranty concerning it or the Receivables sold by it hereunder that is
contained in the Receivables Purchase Agreement is true and correct, and hereby
makes the representations and warranties set forth in this Article V:

 

SECTION 5.1 Existence and Power. Such Originator (i) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization or formation, (ii) has full power and authority under its
organizational documents and under the laws of the jurisdiction of its
organization or formation to own its properties and to conduct its business as
such properties are currently owned and such business is presently conducted and
(iii) is duly qualified to do business, is in good standing as a foreign entity
and has obtained all necessary licenses and approvals in all jurisdictions in
which the conduct of its business requires such qualification, licenses or
approvals, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

SECTION 5.2 Power and Authority; Due Authorization. Such Originator (i) has all
necessary power and authority to (A) execute and deliver this Agreement and the
other Transaction Documents to which it is a party, (B) perform its obligations
under this Agreement and the other Transaction Documents to which it is a party
and (C) sell, assign, transfer and convey (and, with respect to the Contributing
Originator, contribute) the Receivables and the Related Rights to the Buyer on
the terms and subject to the conditions herein provided and (ii) has duly
authorized by all necessary action such grant and the execution, delivery and
performance of, and the consummation of the transactions provided for in, this
Agreement and the other Transaction Documents to which it is a party.

 



10 

 

 

SECTION 5.3 No Conflict or Violation. The execution and delivery of this
Agreement and each other Transaction Document to which such Originator is a
party, the performance of the transactions contemplated by this Agreement and
the other Transaction Documents and the fulfillment of the terms of this
Agreement and the other Transaction Documents by such Originator will not (i)
violate, result in any breach of any of the terms or provisions of, or
constitute (with or without notice or lapse of time or both) a default under its
organizational documents or any indenture, sale agreement, credit agreement,
loan agreement, security agreement, mortgage, deed of trust or other agreement
or instrument to which such Originator is a party or by which it or any of its
property is bound, (ii) result in the creation or imposition of any Adverse
Claim upon any of the Receivables or Related Rights pursuant to the terms of any
such indenture, credit agreement, loan agreement, security agreement, mortgage,
deed of trust or other agreement or instrument, other than this Agreement and
the other Transaction Documents or (iii) violate any applicable Law, which, in
any of the foregoing cases, could reasonably be expected to have a Material
Adverse Effect.

 

SECTION 5.4 Governmental Approvals. Except where the failure to obtain or make
such authorization, consent, order, approval or action could not reasonably be
expected to have a Material Adverse Effect, all authorizations, consents, orders
and approvals of, or other actions by, any Governmental Authority that are
required to be obtained by such Originator in connection with the sale,
transfer, assignment and conveyance (and, with respect to the Contributing
Originator, contribution) of the Receivables and the Related Rights to the Buyer
hereunder or the due execution, delivery and performance by such Originator of
this Agreement or any other Transaction Document to which it is a party and the
consummation by such Originator of the transactions contemplated by this
Agreement and the other Transaction Documents to which it is a party have been
obtained or made and are in full force and effect.

 

SECTION 5.5 Valid Sale. Each sale of Receivables and the Related Rights made by
such Originator pursuant to this Agreement shall constitute a valid sale (or,
with respect to the Contributing Originator, contribution), transfer and
assignment of Receivables and Related Rights to the Buyer, enforceable against
creditors of, and purchasers from, such Originator, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (ii) as such enforceability may
be limited by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.

 

SECTION 5.6 Binding Obligations. This Agreement and each of the other
Transaction Documents to which it is a party constitutes legal, valid and
binding obligations of such Originator, enforceable against such Originator in
accordance with their respective terms, except (i) as such enforceability may be
limited by applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) as such enforceability may be limited by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.

 



11 

 

 

SECTION 5.7 Accuracy of Information. All schedules, certificates, reports,
statements, documents and other information furnished to the Buyer, the
Administrative Agent or any other Purchaser Party by or on behalf of such
Originator pursuant to any provision of this Agreement or any other Transaction
Document, or in connection with or pursuant to any amendment or modification of,
or waiver under, this Agreement or any other Transaction Document, is, at the
time the same are so furnished, complete and correct in all material respects on
the date the same are furnished to the Buyer, the Administrative Agent or such
other Purchaser Party, and does not contain any material misstatement of fact or
omit to state a material fact or any fact necessary to make the statements
contained therein not misleading; provided, however, that with respect to any
projected or pro forma financial information, such Originator covenants only
that such projected or pro forma financial information will be prepared in good
faith based upon assumptions that are believed to be reasonable at the time such
information is prepared, and it is understood that such projected or pro forma
financial information may vary from the actual results and that such variances
may be material.

 

SECTION 5.8 Litigation and Other Proceedings. Except as set forth on Schedule V,
(i) there is no action, suit, proceeding or investigation pending, or to such
Originator’s knowledge, threatened, against such Originator before any
Governmental Authority and (ii) such Originator is not subject to any order,
judgment, decree, injunction, stipulation or consent order of or with any
Governmental Authority that, in the case of either of the foregoing clauses (i)
and (ii), (A) asserting the invalidity of this Agreement or any of the other
Transaction Documents; (B) seeking to prevent the sale, transfer, assignment and
conveyance (and, with respect to the Contributing Originator, contribution) of
any Receivable or Related Right by such Originator to the Buyer, the ownership
or acquisition by the Buyer of any Receivables or Related Right or the
consummation of any of the transactions contemplated by this Agreement or any of
the other Transaction Documents; (C) seeking any determination or ruling that
could reasonably be expected to materially and adversely affect the performance
by such Originator of its obligations under, or the validity or enforceability
of, this Agreement or any of the other Transaction Documents or (D) individually
or in the aggregate for all such actions, suits, proceedings and investigations
could reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.9 No Material Adverse Effect. Since December 31, 2018, no event has
occurred that could reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.10 Names and Location. Except as described in Schedule III, such
Originator has not used any corporate names, trade names or assumed names since
the date occurring five calendar years prior to the Closing Date other than its
name set forth on the signature pages hereto. Such Originator is “located” (as
such term is defined in the applicable UCC) in the jurisdiction specified in
Schedule I and since the date occurring five calendar years prior to the Closing
Date, has not been “located” (as such term is defined in the applicable UCC) in
any other jurisdiction (except as specified in Schedule I). The office(s) where
such Originator keeps its records concerning the Receivables is at the
address(es) set forth on Schedule II.

 

SECTION 5.11 Margin Regulations. Such Originator is not engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System), and no Purchase Price payments or proceeds under this Agreement
will be used to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying any margin stock.

 

SECTION 5.12 Eligible Receivables. Each Receivable sold, transferred,
contributed or assigned hereunder is an Eligible Receivable on the date of sale,
transfer, contribution or assignment, unless otherwise specified in the first
Monthly Report that includes such Receivable.

 



12 

 

 

SECTION 5.13 Credit and Collection Policy. Such Originator has complied in all
material respects with the Credit and Collection Policy with regard to each
Receivable sold by it hereunder and the related Contracts.

 

SECTION 5.14 Investment Company Act. Such Originator is not an “investment
company” within the meaning of the Investment Company Act.

 

SECTION 5.15 Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions. (a)
None of (i) such Originator, any Subsidiary, any of their respective directors,
officers, or, to the knowledge of such Originator or such Subsidiary, any of
their respective employees or Affiliates, or (ii) any agent or representative of
such Originator or any Subsidiary that will act in any capacity in connection
with or benefit from the Transaction Documents, (A) is a Sanctioned Person or
currently the subject or target of any Sanctions, (B) is controlled by or is
acting on behalf of a Sanctioned Person, (C) has its assets located in a
Sanctioned Country, except as permitted by applicable laws, rules and
regulations or as licensed or otherwise authorized by U.S. Department of the
Treasury’s Office of Foreign Assets Control, the U.S. Department of Commerce, or
any other United States federal governmental authority with applicable
jurisdiction thereover, (D) is under administrative, civil or criminal
investigation for an alleged violation of, or received notice from or made a
voluntary disclosure to any governmental entity regarding a possible violation
of, Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions by a
governmental authority that enforces Sanctions or any Anti-Corruption Laws or
Anti-Money Laundering Laws, or (E) directly or indirectly derives revenues from
investments in, or transactions with, Sanctioned Persons, except as permitted by
applicable laws, rules and regulations or as licensed or otherwise authorized by
U.S. Department of the Treasury’s Office of Foreign Assets Control, the U.S.
Department of Commerce, or any other United States federal governmental
authority with applicable jurisdiction thereover.

 

(b)           Each of such Originator and its Subsidiaries has implemented and
maintains in effect policies and procedures designed to ensure compliance by
such Originator and its Subsidiaries and their respective directors, officers,
employees, agents and Affiliates with all Anti-Corruption Laws, Anti-Money
Laundering Laws and applicable Sanctions.

 

(c)            Each of such Originator and its Subsidiaries, each director,
officer, and to the knowledge of such Originator, employee, agent and Affiliate
of such Originator and each such Subsidiary, is in compliance with all
Anti-Corruption Laws, Anti-Money Laundering Laws in all respects and applicable
Sanctions.

 

(d)           No Purchase Price payments or proceeds under this Agreement have
been used, directly or indirectly, by such Originator, any of its Subsidiaries
or any of its or their respective directors, officers, employees and agents in
violation of Section 5.11.

 

SECTION 5.16 Financial Condition.

 

(a)               The audited consolidated balance sheets of the Parent and its
consolidated Subsidiaries as of December 31, 2018 and the related statements of
income and shareholders’ equity of the Parent and its consolidated Subsidiaries
for the fiscal year then ended, copies of which have been furnished to the
Administrative Agent and the Purchasers, present fairly in all material respects
the consolidated financial position of the Parent and its consolidated
Subsidiaries for the period ended on such date, all in accordance with GAAP.

 



13 

 

  

(b)               On the date hereof, and on the date of each purchase hereunder
(both before and after giving effect to such purchase), such Originator is, and
will be on such date, Solvent and no Insolvency Proceeding with respect to such
Originator is, or will be on such date, pending or threatened.

 

SECTION 5.17 Taxes. Such Originator has (i) timely filed all material income and
other tax returns (federal, state, foreign and local) required to be filed by it
and (ii) paid, or caused to be paid, all material income and other taxes,
assessments and other governmental charges, if any, other than taxes,
assessments and other governmental charges being contested in good faith by
appropriate proceedings and as to which adequate reserves have been provided in
accordance with GAAP.

 

SECTION 5.18 ERISA Compliance. Except as would not result or reasonably be
expected to result in a Material Adverse Effect:

 

(a)               During the five-year period prior to the date on which this
representation is made or deemed made: (i) no ERISA Termination Event has
occurred, and, to the best knowledge of any Nabors Party, no event or condition
has occurred or exists as a result of which any ERISA Termination Event would be
reasonably expected to occur; (ii) there has been no failure to meet the minimum
funding standards under Section 430 of the Code or Section 303 of ERISA
(determined without regard to any waiver of funding provisions therein) with
respect to any Plan; (iii) each Plan (excluding any Multiemployer Plan) has been
maintained, operated, and funded in material compliance with its terms and the
provisions of ERISA, the Code, and any other applicable federal or state laws;
and (iv) no Lien in favor of the PBGC or a Plan has arisen or is reasonably
likely to arise on account of any Plan.

 

(b)              The aggregate actuarial present value of all accumulated plan
benefits of all Single Employer Plans (determined utilizing the assumptions used
for purposes of Statement of Financial Accounting Standards ASC No. 960) did
not, as of the most recent valuation dates reflected in Parent’s annual
financial statements contained in Parent’s most recent Form 10-K, exceed the
aggregate fair market value of the assets of all such Single Employer Plans,
except as disclosed in Parent’s financial statements.

 

(c)               None of any Nabors Party, any Subsidiary thereof or any ERISA
Affiliate has incurred, or, to the best knowledge of any Nabors Party, is
reasonably expected to incur, any withdrawal liability under ERISA to any
Multiemployer Plan or Multiple Employer Plan. None of any Nabors Party, any
Subsidiary thereof or any ERISA Affiliate has received any notification that any
Multiemployer Plan is insolvent (within the meaning of Section 4245 of ERISA),
or has been terminated (within the meaning of Title IV of ERISA).

 

(d)              No prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) or breach of fiduciary responsibility has
occurred with respect to a Plan which has subjected or would be reasonably
likely to subject any Nabors Party, any Subsidiary thereof, or any ERISA
Affiliate to any material liability under Sections 406, 409, 502(i), or 502(l)
of ERISA or Section 4975 of the Code, or under any agreement or other instrument
pursuant to which any Nabors Party, any Subsidiary thereof, or any ERISA
Affiliate has agreed or is required to indemnify any person against any such
liability.

 



14 

 

  

(e)              The aggregate actuarial present value of all accumulated
post-retirement benefit obligations of the Nabors Parties, their Subsidiaries
and the ERISA Affiliates under Plans which are welfare benefit plans (as defined
in Section 3(1) of ERISA), as of the most recent valuation dates reflected in
Parent’s annual financial statements contained in Parent’s most recent form
10-K, are reflected on such financial statements in accordance with Accounting
Standards Codification 715.

 

SECTION 5.19 Bulk Sales Act. No transaction contemplated by this Agreement
requires compliance by it with any bulk sales act or similar law.

 

SECTION 5.20 No Fraudulent Conveyance. No sale or contribution hereunder
constitutes a fraudulent transfer or conveyance under any United States federal
or applicable state bankruptcy or insolvency laws or is otherwise void or
voidable under such or similar laws or principles or for any other reason.

 

SECTION 5.21 [Reserved].

  

SECTION 5.22 Perfection Representations.

 

(a)               Immediately preceding its sale or contribution of each
Receivable hereunder, such Originator was the owner of such Receivable sold or
contributed or purported to be sold or contributed, as the case may be, free and
clear of any Adverse Claims, and each such sale or contribution hereunder
constitutes a valid sale or contribution, transfer and assignment of all of such
Originator’s right, title and interest in, to and under the Receivables sold or
contributed by it, free and clear of any Adverse Claims.

 

(b)               On or before the date hereof and before the generation by such
Originator of any new Receivable to be sold, contributed or otherwise conveyed
hereunder, all financing statements and other documents, if any, required to be
recorded or filed in order to perfect and protect the Buyer’s ownership interest
in Receivables to be sold or otherwise conveyed hereunder against all creditors
of and purchasers from such Originator will have been duly filed in each filing
office necessary for such purpose, and all filing fees and taxes, if any,
payable in connection with such filings shall have been paid in full.

 

(c)               Upon the creation of each new Receivable and Related Rights
sold, contributed or otherwise conveyed or purported to be conveyed hereunder on
the Closing Date and from time to time for then existing Receivables and Related
Rights, the Buyer shall have a valid and perfected first priority ownership or
security interest in each Receivable sold to it hereunder, free and clear of any
Adverse Claim (other than any Permitted Lien).

 



15 

 

  

SECTION 5.23 Additional Perfection Representations.

 

    (a)          This Agreement creates a valid and continuing ownership or
security interest (as defined in the applicable UCC) in the Originator’s right,
title and interest in, to and under substantially all of the Receivables and
Related Rights which (A) security interest has been perfected and is enforceable
against creditors of and purchasers from such Originator and (B) will be free of
all Adverse Claims (other than any Permitted Lien).

 

    (b)          [Reserved].

 

    (c)           Prior to their sale or contribution to Buyer pursuant to this
Agreement, such Originator owned and had good and marketable title to the
Receivables and Related Rights free and clear of any Adverse Claim of any
Person.

 

    (d)          All appropriate financing statements, financing statement
amendments and continuation statements have been filed in the proper filing
office in the appropriate jurisdictions under applicable Law in order to perfect
(and continue the perfection of) the sale and contribution of the Receivables
and Related Rights (solely to the extent perfection may be achieved by filing a
financing statement under the UCC) from each Originator to the Buyer pursuant to
this Agreement.

 

    (e)          Other than the ownership or security interest granted to the
Buyer pursuant to this Agreement, such Originator has not pledged, assigned,
sold, granted a security interest in, or otherwise conveyed any of the
Receivables or Related Rights except as permitted by this Agreement and the
other Transaction Documents. Such Originator has not authorized the filing of
and is not aware of any financing statements filed against such Originator that
include a description of collateral covering the Receivables and Related Rights
other than any financing statement (i) in favor of the Administrative Agent or
(ii) that has been terminated or amended to reflect the release of any security
interest in the Receivables and Related Rights. Such Originator is not aware of
any judgment lien, ERISA lien or tax lien filings against such Originator.

 

    (f)           Notwithstanding any other provision of this Agreement or any
other Transaction Document, the representations contained in this Section 5.23
shall be continuing and remain in full force and effect until the Final Payout
Date.

 

SECTION 5.24 Reliance on Separate Legal Identity. Such Originator acknowledges
that each of the Purchasers and the Administrative Agent are entering into the
Transaction Documents to which they are parties in reliance upon the Buyer’s
identity as a legal entity separate from such Originator.

 

SECTION 5.25 Opinions. The facts regarding such Originator, the Receivables sold
or contributed by it hereunder, the Related Security and the related matters set
forth or assumed in each of the opinions of counsel delivered in connection with
this Agreement and the Transaction Documents are true and correct in all
material respects.

 

SECTION 5.26 Enforceability of Contracts. Each Contract with respect to each
Receivable sold or contributed by such Originator hereunder is effective to
create, and has created, a valid and binding obligation of the related Obligor
to pay the Outstanding Balance of such Receivable created thereunder and any
accrued interest thereon, enforceable against such Obligor in accordance with
its terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

 



16 

 

  

 

SECTION 5.27 Nature of Pool Receivables. All Pool Receivables: (i) were
originated by such Originator in the ordinary course of its business, (ii) were
sold to Buyer for fair consideration and reasonably equivalent value and (iii)
represent all, or a portion of the purchase price of merchandise, insurance or
services within the meaning of Section 3(c)(5)(A) of the Investment Company Act.
The purchase of Pool Receivables with the proceeds of Investments made under the
Receivables Purchase Agreement would constitute a “current transaction” for
purposes of Section 3(a)(3) of the Securities Act.

 

SECTION 5.28 Compliance with Laws. Such Originator has complied with all
applicable Laws to which it may be subject the violation of which could have a
Material Adverse Effect.

 

SECTION 5.29 Servicing Programs. No license or approval is required for Servicer
or Buyer’s use of any software or other computer program used by such Originator
in the servicing of the Receivables, other than (i) those which have been
obtained and are in full force and effect and (ii) those for which the failure
to obtain could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.30 Adverse Change in Receivables. Since December 31, 2018, there has
been no material adverse change in either the collectability or the payment
history of the Receivables originated by such Originator taken as a whole.

 

SECTION 5.31 Compliance with Transaction Documents. Each Originator has complied
in all material respects with all of the terms, covenants and agreements
contained in the other Transaction Documents to which it is a party.

 

Notwithstanding any other provision of this Agreement or any other Transaction
Document, the representations and warranties contained in this Article shall be
continuing and remain in full force and effect until the Final Payout Date.

 

ARTICLE VI
COVENANTS OF THE ORIGINATORS

 

SECTION 6.1 Covenants. At all times from the Closing Date until the Final Payout
Date, each Originator will, unless the Administrative Agent and the Buyer shall
otherwise consent in writing, perform the following covenants:

 

(a)           Financial Reporting. Each Originator will maintain a system of
accounting established and administered in accordance with GAAP, and each
Originator shall furnish to the Buyer, the Administrative Agent and each
Purchaser such information as the Buyer, the Administrative Agent or any
Purchaser may from time to time reasonably request relating to such system.

 



17 

 

 

(b)          Notices. Such Originator will notify the Buyer, Administrative
Agent and each Purchaser in writing of any of the following events promptly upon
(but in no event later than three (3) Business Days after) a Financial Officer
or other officer learning of the occurrence thereof, with such notice describing
the same, and if applicable, the steps being taken by the Person(s) affected
with respect thereto:

 

(i)           Notice of Purchase and Sale Termination Events, Unmatured Purchase
and Sale Termination Events, Events of Termination or Unmatured Events of
Termination. A statement of a Financial Officer of such Originator setting forth
details of any Purchase and Sale Termination Event (as defined in Section 8.1),
Unmatured Purchase and Sale Termination Event (as defined in Section 8.1), Event
of Termination or Unmatured Event of Termination that has occurred and is
continuing and the action which such Originator proposes to take with respect
thereto.

 

(ii)          Representations and Warranties. The failure of any representation
or warranty made or deemed made by such Originator under this Agreement or any
other Transaction Document to be true and correct in any material respect when
made.

 

(iii)         Litigation. The institution of any litigation, arbitration
proceeding or governmental proceeding which could reasonably be expected to have
a Material Adverse Effect.

 

(iv)         Adverse Claim. (A) Any Person shall obtain an Adverse Claim upon
Receivables or Related Rights or any portion thereof (except as provided in
clause (B) below), (B) any Person other than an Originator, the Buyer, the
Master Servicer or the Administrative Agent shall obtain any rights or direct
any action with respect to any Collection Account (or related Lock-Box) or (C)
any Obligor shall receive any change in payment instructions with respect to
Pool Receivable(s) from a Person other than the Master Servicer or the
Administrative Agent.

 

(v)          Name Changes. At least thirty (30) days before any change in such
Originator’s name, jurisdiction of organization or any other change requiring
the amendment of UCC financing statements.

 

(vi)         Change in Accountants or Accounting Policy. Any change in (A) the
external accountants of any Nabors Party or (B) any material accounting policy
of such Originator that is relevant to the transactions contemplated by this
Agreement or any other Transaction Document (it being understood that any change
to the manner in which such Originator accounts for the Pool Receivables shall
be deemed “material” for such purpose).

 

(vii)        Material Adverse Change. Promptly after the occurrence thereof,
notice of any material adverse change in the business, operations, property or
financial condition of such Originator.

 





18 

 



 

(c)          Conduct of Business; Preservation of Existence. Each Originator
will carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted and
will do all things necessary to preserve and keep in full force and effect its
existence and, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect, its franchises, authority to do
business in each jurisdiction in which its business is conducted, licenses,
patents, trademarks, copyrights and other proprietary rights.

 

(d)          Compliance with Laws. Each Originator will comply with all
applicable Laws to which it may be subject if the failure to comply could
reasonably be expected to have a Material Adverse Effect.

 

(e)           Furnishing of Information and Inspection of Receivables. Each
Originator will furnish or cause to be furnished to the Buyer, the
Administrative Agent and each Purchaser from time to time such information with
respect to the Pool Receivables and the Related Rights as the Buyer, the
Administrative Agent or any Purchaser may reasonably request. Each Originator
will, at such Originator’s expense, during regular business hours with prior
written notice, (i) permit the Buyer, the Administrative Agent and each
Purchaser or their respective agents or representatives to (A) examine and make
copies of and abstracts from all books and records relating to the Pool
Receivables or the Related Rights, (B) visit the offices and properties of such
Originator for the purpose of examining such books and records, and (C) discuss
matters relating to the Pool Receivables, the Related Rights or such
Originator’s performance hereunder or under the other Transaction Documents to
which it is a party with any of the officers, directors, employees or
independent public accountants of such Originator (provided that representatives
of such Originator are present during such discussions) having knowledge of such
matters and (ii) without limiting the provisions of clause (i) above, during
regular business hours, at such Originator’s expense, upon reasonable prior
written notice from the Buyer or the Administrative Agent, permit certified
public accountants or other auditors acceptable to the Buyer or the
Administrative Agent, as applicable, to conduct a review of its books and
records with respect to such Pool Receivables and the Related Rights; provided,
that such Originator shall be required to reimburse the Buyer and the
Administrative Agent for only one (1) such review pursuant to clause (ii) above
in any twelve-month period, unless (x) an Event of Termination has occurred and
is continuing or (y) the first such review had one or more material adverse
findings.

 

(f)           Payments on Receivables, Collection Accounts. Each Originator
will, at all times, instruct all Obligors to deliver payments on the Pool
Receivables to a Collection Account or a Lock-Box. Each Originator (or the
Master Servicer on its behalf) will at all times maintain such books and records
necessary to identify Collections received from time to time on Pool Receivables
and to segregate such Collections from property of the Originators. If any
payments on the Pool Receivables or other Collections are received by an
Originator, the Buyer or the Master Servicer, it shall hold (or cause such
Originator, the Buyer or the Master Servicer to hold) such payments in trust for
the benefit of the Buyer (and the Administrative Agent, the Purchasers and the
other Secured Parties as the Buyer’s assignees) and promptly (but in any event
within two (2) Business Days after receipt) remit such funds into a Collection
Account. The Originators shall not permit funds other than Collections on Pool
Receivables and the Related Rights to be deposited into any Collection Account.
If such funds are nevertheless deposited into any Collection Account, the
Originators will cause the Master Servicer to, within two (2) Business Days,
identify and transfer such funds to the appropriate Person entitled to such
funds. The Originators will not, and will not permit any other Person to,
commingle Collections or other funds to which the Administrative Agent, any
Purchaser or any other Secured Party is entitled, with any other funds. The
Originators shall only add (or permit the Master Servicer to add) a Collection
Account (or a related Lock-Box) or a Collection Account Bank to those listed in
the Receivables Purchase Agreement, if the Administrative Agent has received
notice of such addition and an executed and acknowledged copy of a Control
Agreement (or an amendment thereto) in form and substance acceptable to the
Administrative Agent from the applicable Collection Account Bank. The
Originators shall only terminate (or permit the Master Servicer to terminate) or
close a Collection Account (or a related Lock-Box) with the prior written
consent of the Administrative Agent. The Originators shall ensure that no
disbursements are made from any Collection Account, other than such
disbursements that are made at the direction and for the account of the Buyer.

 



19 

 

 

(g)          Sales, Liens, etc. Except as otherwise provided herein, no
Originator will sell, assign (by operation of law or otherwise) or otherwise
dispose of, or create or suffer to exist any Adverse Claim upon (including,
without limitation, the filing of any financing statement) or with respect to,
any Pool Receivable or other Related Rights, or assign any right to receive
income in respect thereof.

 

(h)          Extension or Amendment of Pool Receivables. Except as otherwise
permitted by the Receivables Purchase Agreement, no Originator will, or will
permit the Master Servicer to, alter the delinquency status or adjust the
Outstanding Balance or otherwise modify the terms of any Pool Receivable in any
material respect, or amend, modify or waive, in any material respect, any term
or condition of any related Contract. Each Originator shall at its expense,
timely and fully perform and comply in all material respects with all
provisions, covenants and other promises required to be observed by it under the
Contracts related to the Pool Receivables, and timely and fully comply with the
Credit and Collection Policy with regard to each Pool Receivable and the related
Contract.

 

(i)           Fundamental Changes. No Originator shall, without the prior
written consent of the Administrative Agent and the Majority Purchasers, permit
itself (i) to merge or consolidate with or into, or convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to, any Person or (ii) undertake any division of its rights, assets,
obligations, or liabilities pursuant to a plan of division or otherwise pursuant
to applicable Law. No Originator shall, without the prior written consent of the
Administrative Agent and the Majority Purchasers, make any change in such
Originator’s name, identity, corporate structure or location or make any other
change in such Originator’s identity or corporate structure that could impair or
otherwise render any UCC financing statement filed in connection with this
Agreement or any other Transaction Document “seriously misleading” as such term
(or similar term) is used in the applicable UCC.

 

(j)           Change in Credit and Collection Policy. No Originator will make,
or direct the Master Servicer to make, any change in the Credit and Collection
Policy that would reasonably be expected to materially and adversely impact the
validity, enforceability, value or collectibility of any material portion of the
Pool Receivables, without the prior written consent of the Administrative Agent
and the Majority Purchasers. Promptly following any change in the Credit and
Collection Policy, the Originator will deliver a copy of the updated Credit and
Collection Policy to the Buyer, Administrative Agent and each Purchaser.

 



20 

 

 

(k)          Books and Records. Each Originator will maintain and implement (or
cause the Master Servicer to maintain and implement) administrative and
operating procedures (including an ability to recreate records evidencing Pool
Receivables and related Contracts in the event of the destruction of the
originals thereof), and keep and maintain (or cause the Master Servicer to keep
and maintain) all documents, books, records, computer tapes and disks and other
information reasonably necessary or advisable for the collection of all Pool
Receivables (including records adequate to permit the daily identification of
each Pool Receivable and all Collections of and adjustments to each existing
Pool Receivable).

 

(l)           Ownership Interest, Etc. Each Originator shall (and shall cause
the Master Servicer to), at its expense, take all action necessary or reasonably
desirable to establish and maintain a valid and enforceable ownership or
security interest in the Pool Receivables, the Related Rights and Collections
with respect thereto, free and clear of any Adverse Claim (other than any
Permitted Lien), in favor of the Buyer (and the Administrative Agent (on behalf
of the Secured Parties), as the Buyer’s assignee), including taking such action
to perfect, protect or more fully evidence the interest of the Buyer (and the
Administrative Agent (on behalf of the Secured Parties), as the Buyer’s
assignee) as the Buyer, the Administrative Agent or any Purchaser may reasonably
request. In order to evidence the security interests of the Administrative Agent
under this Agreement, such Originator shall, from time to time take such action,
or execute and deliver such instruments as may be necessary (including, without
limitation, such actions as are reasonably requested by the Administrative
Agent) to maintain and perfect, as a first-priority interest, the Administrative
Agent’s security interest in the Receivables, Related Security and Collections.
Such Originator shall, from time to time and within the time limits established
by law, prepare and present to the Administrative Agent for the Administrative
Agent’s authorization and approval, all financing statements, amendments,
continuations or initial financing statements in lieu of a continuation
statement, or other filings necessary to continue, maintain and perfect the
Administrative Agent’s security interest as a first-priority interest. The
Administrative Agent’s approval of such filings shall authorize such Originator
to file such financing statements under the UCC without the signature of such
Originator, any Originator or the Administrative Agent where allowed by
applicable Law. Notwithstanding anything else in the Transaction Documents to
the contrary, such Originator shall not have any authority to file a
termination, partial termination, release, partial release, or any amendment
that deletes the name of a debtor or excludes collateral of any such financing
statements filed in connection with the Transaction Documents, without the prior
written consent of the Administrative Agent.

 

(m)         Further Assurances. Each Originator hereby authorizes and hereby
agrees from time to time, at its own expense, promptly to execute (if necessary)
and deliver all further instruments and documents, and to take all further
actions, that may be necessary or desirable, or that the Buyer or the
Administrative Agent may reasonably request, to perfect, protect or more fully
evidence the purchases and contributions made hereunder or under the Receivables
Purchase Agreement and/or security interest granted pursuant to the Receivables
Purchase Agreement or any other Transaction Document, or to enable the Buyer or
the Administrative Agent (on behalf of the Secured Parties) to exercise and
enforce their respective rights and remedies hereunder, under the Receivables
Purchase Agreement or under any other Transaction Document. Without limiting the
foregoing, such Originator hereby authorizes, and will, upon the request of the
Buyer or the Administrative Agent, at such Originator’s own expense, execute (if
necessary) and file such financing statements or continuation statements, or
amendments thereto, and such other instruments and documents, that may be
necessary or desirable, or that the Buyer or Administrative Agent may reasonably
request, to perfect, protect or evidence any of the foregoing.

 



21 

 

 

(n)          Frequency of Billing. Prepare and deliver (or cause to be prepared
and delivered) invoices with respect to all Receivables in accordance with the
Credit and Collection Policies, but in any event no less frequently than as
required under the Contract related to such Receivable.

 

(o)          Receivables Not to Be Evidenced by Promissory Notes or Chattel
Paper. Such Originator shall not take any action to cause or permit any
Receivable created, acquired or originated by it to become evidenced by any
“instrument” or “chattel paper” (as defined in the applicable UCC), unless such
Receivable is not specified as an Eligible Receivable in any Monthly Report that
includes such Receivable.

 

(p)          Compliance with Anti-Corruption Laws, Anti-Money Laundering Laws
and Sanctions. Such Originator will (a) maintain in effect and enforce policies
and procedures designed to ensure compliance by such Originator, its
Subsidiaries and their respective directors, officers, employees and agents with
all Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions,
(b) notify the Buyer, the Administrative Agent and each Purchaser that
previously received a Beneficial Ownership Certification of any change in the
information provided in the Beneficial Ownership Certification that would result
in a change to the list of beneficial owners identified therein and (c) promptly
upon the reasonable request of the Buyer, the Administrative Agent or any
Purchaser, provide the Buyer, the Administrative Agent or such Purchaser, as the
case may be, any information or documentation requested by it for purposes of
complying with the Beneficial Ownership Regulation.

 

(q)          Legend. Each Originator (or the Master Servicer on its behalf)
shall have placed in its books and records, the following legend (or the
substantive equivalent thereof): “THE RECEIVABLES DESCRIBED HEREIN HAVE BEEN
SOLD PURSUANT TO A RECEIVABLES SALE AGREEMENT, DATED AS OF SEPTEMBER 13, 2019,
AS AMENDED, BETWEEN EACH OF THE ENTITIES LISTED ON SCHEDULE I THERETO, AS
ORIGINATORS, NABORS INDUSTRIES, INC., AS MASTER SERVICER AND NABORS A.R.F., LLC,
AS BUYER; AND THE RECEIVABLES DESCRIBED HEREIN HAVE BEEN PLEDGED TO WELLS FARGO
BANK, N.A., AS ADMINISTRATIVE AGENT, PURSUANT TO A RECEIVABLES PURCHASE
AGREEMENT, DATED AS OF SEPTEMBER 13, 2019, AS AMENDED, AMONG NABORS A.R.F., LLC,
AS SELLER, NABORS INDUSTRIES, INC., AS MASTER SERVICER, THE VARIOUS PURCHASERS
FROM TIME TO TIME PARTY THERETO AND WELLS FARGO BANK, N.A., AS ADMINISTRATIVE
AGENT”.

 



22 

 

 

(r)           Taxes. Such Originator will (i) timely file (including, without
limitation, on or prior to any applicable deadline under any extension) all tax
returns (federal, state and local) required to be filed by it and (ii) pay, or
cause to be paid, all taxes, assessments and other governmental charges, if any,
other than taxes, assessments and other governmental charges being contested in
good faith by appropriate proceedings and as to which adequate reserves have
been provided in accordance with GAAP, except in each case under the foregoing
clauses (i) and (ii) to the extent that such failure to file or pay could not
reasonably be expected to have a Material Adverse Effect.

 

(s)          Buyer’s Tax Status. No Originator shall take or cause any action to
be taken that could result (and shall not fail to take any action the omission
of which could result) in the Buyer (i) being treated other than as a
“disregarded entity” within the meaning of U.S. Treasury Regulation § 301.7701-3
that is a wholly-owned subsidiary of a U.S. Person for U.S. federal income tax
purposes or (ii) becoming an association taxable as a corporation or a publicly
traded partnership taxable as a corporation for U.S. federal income tax
purposes.

 

(t)           Insurance. Such Originator will maintain in effect, at such
Originator’s expense, such casualty and liability insurance as such Originator
deems appropriate in its good faith business judgment.

 

(u)          Subordinated Notes, Etc. Such Originator will not sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, or create or suffer to exist any Adverse Claim upon (including,
without limitation, the filing of any financing statement) or with respect to,
any Subordinated Note or any of such Originator’s equity interests in the Buyer.

 

(v)          Other Additional Information. Such Originator will provide to the
Administrative Agent and the Purchasers such other information and documentation
required under applicable “know your customer” rules and regulations, the
PATRIOT Act or any applicable Anti-Money Laundering Laws or Anti-Corruption
Laws, in each case as from time to time reasonably requested by the
Administrative Agent or any Purchaser.

 

SECTION 6.2 Separateness Covenants. Each Originator hereby acknowledges that
this Agreement and the other Transaction Documents are being entered into in
reliance upon the Buyer’s identity as a legal entity separate from such
Originator and its Affiliates. Therefore, from and after the date hereof, each
Originator shall take all reasonable steps necessary to make it apparent to
third Persons that the Buyer is an entity with assets and liabilities distinct
from those of such Originator and any other Person, and is not a division of
such Originator, its Affiliates or any other Person. Without limiting the
generality of the foregoing and in addition to and consistent with the other
covenants set forth herein, such Originator shall take such actions as shall be
required in order that:

 

(a)           such Originator shall not be involved in the day-to-day management
of the Buyer;

 



23 

 

 

(b)          such Originator shall maintain separate records and books of
account from the Buyer and otherwise will observe corporate formalities and have
a separate area from the Buyer for its business (which may be located at the
same address as the Buyer, and, to the extent that it and the Buyer have offices
in the same location, share the same officers, employees, independent
contractors, consultants or agents, jointly does business with vendors or
service providers or otherwise share overhead expenses, there shall be a fair
and appropriate allocation of such costs between them, and each shall bear its
fair share of such costs);

 

(c)           the financial statements and books and records of such Originator
shall be prepared after the date of creation of the Buyer to reflect and shall
reflect the separate existence of the Buyer; provided, that the Buyer’s assets
and liabilities may be included in a consolidated financial statement issued by
an Affiliate of the Buyer; provided, however, that any such consolidated
financial statement or the notes thereto shall make clear that the Buyer’s
assets are not available to satisfy the obligations of such Affiliate;

 

(d)          except as permitted by the Receivables Purchase Agreement, (i) such
Originator shall maintain its assets (including, without limitation, deposit
accounts) separately from the assets (including, without limitation, deposit
accounts) of the Buyer and (ii) such Originator’s assets, and records relating
thereto, have not been, are not, and shall not be, commingled with those of the
Buyer;

 

(e)           such Originator shall not act as an agent for the Buyer (except in
the capacity of Servicer or a Sub-Servicer);

 

(f)           such Originator shall not conduct any of the business of the Buyer
in its own name (except in the capacity of Servicer or a Sub-Servicer);

 

(g)          such Originator shall not pay any liabilities of the Buyer out of
its own funds or assets;

 

(h)          such Originator shall maintain an arm’s-length relationship with
the Buyer;

 

(i)           such Originator shall not assume or guarantee or become obligated
for the debts of the Buyer or hold out its credit as being available to satisfy
the obligations of the Buyer;

 

(j)           such Originator shall not acquire obligations of the Buyer (other
than the Subordinated Notes);

 

(k)          [Reserved];

 

(l)           such Originator shall identify and hold itself out as a separate
and distinct entity from the Buyer;

 

(m)         such Originator shall correct any known misunderstanding respecting
its separate identity from the Buyer;

 

(n)          such Originator shall not enter into, or be a party to, any
transaction with the Buyer, except in the ordinary course of its business and on
terms which are intrinsically fair and not less favorable to it than would be
obtained in a comparable arm’s-length transaction with an unrelated third party;

 



24 

 

 

(o)          such Originator shall not pay the salaries of the Buyer’s
employees, if any; and

 

(p)          to the extent not already covered in paragraphs (a) through (o)
above, such Originator shall comply and/or act in accordance with all of the
other separateness covenants set forth in Section 8.03 of the Receivables
Purchase Agreement.

 

ARTICLE VII
ADDITIONAL RIGHTS AND OBLIGATIONS
IN RESPECT OF RECEIVABLES

 

SECTION 7.1 Rights of the Buyer. Each Originator hereby authorizes the Buyer,
the Master Servicer or their respective designees or assignees under this
Agreement or the Receivables Purchase Agreement (including, without limitation,
the Administrative Agent) to take any and all steps in such Originator’s name
necessary or desirable, in their respective determination, to collect all
amounts due under any and all Receivables sold, contributed or otherwise
conveyed or purported to be conveyed by it hereunder, including, without
limitation, endorsing the name of such Originator on checks and other
instruments representing Collections and enforcing such Receivables and the
provisions of the related Contracts that concern payment and/or enforcement of
rights to payment; provided, however, the Administrative Agent shall not take
any of the foregoing actions unless a Purchase and Sale Termination Event or an
Event of Termination has occurred and is continuing.

 

SECTION 7.2 Responsibilities of the Originators. Anything herein to the contrary
notwithstanding:

 

(a)          Each Originator shall perform its obligations hereunder, and the
exercise by the Buyer or its designee of its rights hereunder shall not relieve
such Originator from such obligations.

 

(b)         None of the Buyer, the Master Servicer, the Purchasers or the
Administrative Agent shall have any obligation or liability to any Obligor or
any other third Person with respect to any Receivables, Contracts related
thereto or any other related agreements, nor shall the Buyer, the Master
Servicer, the Purchasers or the Administrative Agent be obligated to perform any
of the obligations of such Originator thereunder.

 

(c)          Each Originator hereby grants to the Administrative Agent an
irrevocable power-of-attorney, with full power of substitution, coupled with an
interest, during the occurrence and continuation of an Event of Termination to
take in the name of such Originator all steps necessary or advisable to endorse,
negotiate or otherwise realize on any writing or other right of any kind held or
transmitted by such Originator or transmitted or received by the Buyer (whether
or not from such Originator) in connection with any Receivable sold, contributed
or otherwise conveyed or purported to be conveyed by it hereunder or Related
Right.

 



25 

 

 

SECTION 7.3 Further Action Evidencing Purchases. On or prior to the Closing
Date, each Originator shall mark its books and records with a legend, acceptable
to the Buyer and the Administrative Agent, evidencing that the Pool Receivables
have been transferred in accordance with this Agreement and none of the
Originators or Servicer shall change or remove such notation without the consent
of the Buyer and the Administrative Agent. Each Originator agrees that from time
to time, at its expense, it will promptly execute and deliver all further
instruments and documents, and take all further action that the Buyer, the
Master Servicer, the Administrative Agent or any Purchaser may reasonably
request in order to perfect, protect or more fully evidence the Receivables and
Related Rights purchased by or contributed to the Buyer hereunder, or to enable
the Buyer to exercise or enforce any of its rights hereunder or under any other
Transaction Document. Without limiting the generality of the foregoing, upon the
request of the Buyer, the Administrative Agent or any Purchaser, such Originator
will execute (if applicable), authorize and file such financing or continuation
statements, or amendments thereto or assignments thereof, and such other
instruments or notices, as may be necessary or appropriate.

 

Each Originator hereby authorizes the Buyer or its designee or assignee
(including, without limitation, the Administrative Agent) to file one or more
financing or continuation statements, and amendments thereto and assignments
thereof, relative to all or any of the Receivables and Related Rights sold or
otherwise conveyed or purported to be conveyed by it hereunder and now existing
or hereafter generated by such Originator. If any Originator fails to perform
any of its agreements or obligations under this Agreement, the Buyer or its
designee or assignee (including, without limitation, the Administrative Agent)
may (but shall not be required to) itself perform, or cause the performance of,
such agreement or obligation, and the expenses of the Buyer or its designee or
assignee (including, without limitation, the Administrative Agent) incurred in
connection therewith shall be payable by such Originator.

 

SECTION 7.4 Application of Collections. Any payment by an Obligor in respect of
any indebtedness owed by it to any Originator shall, except as otherwise
specified by such Obligor or required by applicable Law and unless otherwise
instructed by the Master Servicer (with the prior written consent of the
Administrative Agent) or the Administrative Agent, be applied as a Collection of
any Receivable or Receivables of such Obligor to the extent of any amounts then
due and payable thereunder (such application to be made starting with the oldest
outstanding Receivable or Receivables) before being applied to any other
indebtedness of such Obligor.

 

SECTION 7.5 Performance of Obligations. Each Originator shall (i) perform all of
its obligations under the Contracts related to the Receivables generated by such
Originator to the same extent as if interests in such Receivables had not been
transferred hereunder, and the exercise by the Buyer or the Administrative Agent
of its rights hereunder or under the Receivables Purchase Agreement (as
applicable) shall not relieve any Originator from any such obligations and (ii)
pay when due any taxes, including, without limitation, any sales taxes payable
in connection with the Receivables generated by such Originator and their
creation and satisfaction.

 



26 

 

 

SECTION 7.6 Collection Account Arrangements. Each Originator hereby acknowledges
and agrees that neither the Master Servicer nor such Originator has any right,
title or interest in any Collections on deposit in any Collection Account. To
the extent that any Collection Account is titled in the name of such Originator
for the benefit of the Buyer, such Originator is holding any such Collections on
deposit in such Collection Account, solely as Buyer’s agent, in trust for the
benefit of the Buyer, the Administrative Agent, the Purchasers and the other
Secured Party. To the extent that the Buyer (or following the occurrence of any
Event of Termination, the Administrative Agent) instructs such Originator to
remit any such amounts on deposit in any such Collection Account, such
Originator shall promptly remit such amounts directly to the Administrative
Agent in partial satisfaction of the Seller Obligations and to be applied in
accordance with the priority of payments set forth in Section 4.01 of the
Receivables Purchase Agreement.

 

ARTICLE VIII
PURCHASE AND SALE TERMINATION EVENTS

 

SECTION 8.1 Purchase and Sale Termination Events. Each of the following events
or occurrences described in this Section 8.1 shall constitute a “Purchase and
Sale Termination Event” (each event which with notice or the passage of time or
both would become a Purchase and Sale Termination Event being referred to herein
as an “Unmatured Purchase and Sale Termination Event”):

 

(a)          the Termination Date shall have occurred;

 

(b)          any Originator shall fail to make when due any payment or deposit
to be made by it under this Agreement or any other Transaction Document to which
it is a party and such failure shall remain unremedied for three (3) Business
Days;

 

(c)          any representation or warranty made or deemed to be made by any
Originator (or any of its officers) under or in connection with this Agreement,
any other Transaction Documents to which it is a party, or any other information
or report delivered pursuant hereto or thereto shall prove to have been
incorrect or untrue in any material respect when made or deemed made or
delivered; provided, that such circumstance shall not constitute a Purchase and
Sale Termination Event if such representation or warranty, or such information
or report, is part of a Monthly Report, is corrected promptly (but not later
than two (2) Business Days) after the Originator has knowledge or receives
notice thereof; provided, further that no breach of a representation or warranty
set forth in Sections 5.5, 5.12, 5.20, 5.22, 5.23, 5.26 or 5.27 shall constitute
a Purchase and Sale Termination Event pursuant to this clause (c) if credit has
been given for a reduction of the Purchase Price, the outstanding principal
balance of the applicable Subordinated Note has been reduced or the applicable
Originator has made a cash payment to the Buyer, in any case, as required
pursuant to Section 3.3(c) with respect to such breach;

 

(d)          any Originator shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement or any other Transaction
Document to which it is a party on its part to be performed or observed and such
failure shall continue unremedied for thirty (30) days after the such Originator
has knowledge or receives written notice thereof; or

 



27 

 

 

(e)          any Insolvency Proceeding shall be instituted against any
Originator and such proceeding shall remain undismissed or unstayed for a period
of sixty (60) consecutive days or any of the actions sought in such proceeding
(including the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur.

 

SECTION 8.2 Remedies.

 

(a)          Optional Termination. Upon the occurrence and during the
continuation of a Purchase and Sale Termination Event, the Buyer (and not the
Master Servicer), with the prior written consent of the Administrative Agent
shall have the option, by notice to the Originators (with a copy to the
Administrative Agent and the Purchasers), to declare the Purchase Facility
terminated.

 

(b)         Remedies Cumulative. Upon any termination of the Purchase Facility
pursuant to Section 8.2(a), the Buyer (and the Administrative Agent as Buyer’s
assignee) shall have, in addition to all other rights and remedies under this
Agreement, all other rights and remedies provided under the UCC of each
applicable jurisdiction and other applicable Laws, which rights shall be
cumulative.

 

ARTICLE IX
INDEMNIFICATION

 

SECTION 9.1 Indemnities by the Originators. Without limiting any other rights
that the Buyer may have hereunder or under applicable Law, each Originator and
Nabors, jointly and severally, hereby agrees to indemnify the Buyer, each of its
officers, directors, employees, agents, employees and respective assigns, the
Administrative Agent and each Purchaser (each of the foregoing Persons being
individually called a “Purchase and Sale Indemnified Party”), forthwith on
demand, from and against any and all damages, claims, losses, judgments,
liabilities, penalties and related costs and expenses (including Attorney Costs)
(all of the foregoing being collectively called “Purchase and Sale Indemnified
Amounts”) awarded against or incurred by any of them arising out of, relating to
or in connection with:

 

(a)          the breach of any representation or warranty made or deemed made by
such Originator (or any employee, officer or agent of such Originator) under or
in connection with this Agreement or any of the other Transaction Documents, or
any information or report delivered by or on behalf of such Originator pursuant
hereto or thereto which shall have been untrue or incorrect when made or deemed
made or delivered;

 

(b)          the transfer by such Originator of any interest in any Pool
Receivable or Related Right other than the transfer of any Pool Receivable and
Related Security to the Buyer pursuant to this Agreement or the grant of a
security interest to the Buyer pursuant to this Agreement;

 

(c)          the failure by such Originator to comply with the terms of any
Transaction Document or with any applicable Law with respect to any Pool
Receivable or the related Contract; or the failure of any Pool Receivable or the
related Contract to conform to any such applicable Law;

 



28 

 

 

(d)          the lack of an enforceable ownership interest, or a first priority
perfected lien, in the Pool Receivables (and all Related Security) originated by
such Originator against all Persons (including any bankruptcy trustee or similar
Person), in either case, free and clear of any Adverse Claim;

 

(e)          the failure to have filed, or any delay in filing, financing
statements, financing statement amendments, continuation statements or other
similar instruments or documents under the UCC of any applicable jurisdiction or
other applicable Laws with respect to any Pool Receivable or the Related Rights;

 

(f)           any suit or claim related to the Pool Receivables originated by
such Originator (including any products liability or environmental liability
claim arising out of or in connection with the property, products or services
that are the subject of any Pool Receivable originated by such Originator);

 

(g)          any dispute, claim, offset or defense (other than related to or in
connection with the financial condition or discharge in bankruptcy) of the
Obligor to the payment of any Receivable in the Receivables Pool (including a
defense based on such Receivable’s or the related Contract’s not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms) or any other claim resulting from the sale of the
property, products or services giving rise to such Receivable or the furnishing
or failure to furnish such property, products or services;

 

(h)          any failure of such Originator to perform any of its duties or
obligations in accordance with the provisions hereof and of each other
Transaction Document related to Pool Receivables or to timely and fully comply
with the Credit and Collection Policy in regard to each Pool Receivable;

 

(i)           any products liability, environmental or other claim arising out
of or in connection with any Receivable or other merchandise, goods or services
which are the subject of or related to any Receivable;

 

(j)           the commingling of Collections of Pool Receivables at any time
with other funds;

 

(k)          the failure by such Originator to provide, or unreasonable delay by
such Originator in providing, to any Obligor an invoice or other evidence of
indebtedness;

 

(l)           any investigation, litigation or proceeding (actual or threatened)
related to this Agreement or any other Transaction Document or in respect of any
Pool Receivable or any Related Rights;

 

(m)         any claim brought by any Person other than a Purchase and Sale
Indemnified Party arising from any activity by such Originator or any Affiliate
of such Originator in servicing, administering or collecting any Pool
Receivable;

 

(n)          the failure by such Originator to pay when due any Taxes,
including, without limitation, sales, excise or personal property taxes;

 



29 

 

 

(o)          any dispute, claim, offset or defense (other than related to or in
connection with the financial condition or discharge in bankruptcy of the
Obligor) of the Obligor to the payment of any Pool Receivable (including,
without limitation, a defense based on such Pool Receivable or the related
Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of goods or the rendering of services related to such
Pool Receivable or the furnishing or failure to furnish any such goods or
services or other similar claim or defense not arising from the financial
inability of any Obligor to pay undisputed indebtedness;

 

(p)          any product liability claim arising out of or in connection with
goods or services that are the subject of any Receivable generated by such
Originator;

 

(q)          [Reserved];

 

(r)          any tax or governmental fee or charge, all interest and penalties
thereon or with respect thereto, and all out-of-pocket costs and expenses,
including without limitation Attorney Costs in defending against the same, which
are required to be paid by reason of the purchase or ownership of the
Receivables generated by such Originator or any Related Rights connected with
any such Receivables;

 

(s)          any liability under Section 5.03 of the Receivables Purchase
Agreement; or

 

(t)           any action taken by the Administrative Agent as attorney-in-fact
for such Originator pursuant to this Agreement or any other Transaction
Document;

 

provided that such indemnity shall not be available to any Purchase and Sale
Indemnified Party to the extent that such losses, claims, damages, liabilities
or related expenses (x) are determined by a court of competent jurisdiction in a
final and nonappealable judgment to have resulted solely from the gross
negligence or willful misconduct of a Purchase and Sale Indemnified Party or (y)
constitute recourse with respect to a Pool Receivable by reason of the
bankruptcy or insolvency, or the financial or credit condition or financial
default, of the related Obligor.

 

Notwithstanding anything to the contrary in this Agreement, solely for purposes
of such Originator’s indemnification obligations in this Article IX, any
representation, warranty or covenant qualified by the occurrence or
non-occurrence of a Material Adverse Effect or similar concepts of materiality
shall be deemed to be not so qualified.

 

If for any reason the foregoing indemnification is unavailable to any Purchase
and Sale Indemnified Party or insufficient to hold it harmless, then the
Originators, jointly and severally, shall contribute to the amount paid or
payable by such Purchase and Sale Indemnified Party as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect the
relative economic interests of such Originator and its Affiliates (other than
Buyer), on the one hand, and such Purchase and Sale Indemnified Party, on the
other hand, in the matters contemplated by this Agreement as well as the
relative fault of such Originator and its Affiliates (other than Buyer) and such
Purchase and Sale Indemnified Party with respect to such loss, claim, damage or
liability and any other relevant equitable considerations. The reimbursement,
indemnity and contribution obligations of such Originator under this Section
shall be in addition to any liability which such Originator may otherwise have,
shall extend upon the same terms and conditions to each Purchase and Sale
Indemnified Party, and shall be binding upon and inure to the benefit of any
successors, assigns, heirs and personal representatives of such Originator and
the Purchase and Sale Indemnified Parties. Any indemnification or contribution
under this Section shall survive the termination of this Agreement.

 



30 

 

 

ARTICLE X
MISCELLANEOUS

 

SECTION 10.1 Amendments, etc.

 

(a)          The provisions of this Agreement may from time to time be amended,
modified or waived, if such amendment, modification or waiver is in writing and
executed by the Buyer, the Master Servicer and each Originator, with the prior
written consent of the Administrative Agent and the Majority Purchasers.

 

(b)          No failure or delay on the part of the Buyer, the Master Servicer,
any Originator, the Administrative Agent or any third-party beneficiary in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power or right preclude any
other or further exercise thereof or the exercise of any other power or right.
No notice to or demand on the Buyer, the Master Servicer or any Originator in
any case shall entitle it to any notice or demand in similar or other
circumstances. No waiver or approval by the Buyer, the Administrative Agent or
the Master Servicer under this Agreement shall, except as may otherwise be
stated in such waiver or approval, be applicable to subsequent transactions. No
waiver or approval under this Agreement shall require any similar or dissimilar
waiver or approval thereafter to be granted hereunder.

 

(c)          The Transaction Documents contain a final and complete integration
of all prior expressions by the parties hereto with respect to the subject
matter thereof and shall constitute the entire agreement among the parties
hereto with respect to the subject matter thereof, superseding all prior oral or
written understandings.

 

SECTION 10.2 Notices, etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
electronic mail communication) and shall be delivered or sent by electronic
mail, or by overnight mail, to the intended party at the mailing or electronic
mail address of such party set forth under its name on Schedule IV hereof or at
such other address as shall be designated by such party in a written notice to
the other parties hereto or in the case of the Administrative Agent or any
Purchaser, at their respective address for notices pursuant to the Receivables
Purchase Agreement. All such notices and communications shall be effective (i)
if delivered by overnight mail, when received, and (ii) if transmitted by
electronic mail, when sent, receipt confirmed by telephone or electronic means.

 

SECTION 10.3 No Waiver; Cumulative Remedies. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law. Without limiting
the foregoing, Nabors and each Originator hereby authorizes the Buyer, the
Administrative Agent and each Purchaser (collectively, the “Set-off Parties”),
at any time and from time to time, to the fullest extent permitted by law, to
set off, against any obligations of Nabors or such Originator to such Set-off
Party arising in connection with the Transaction Documents (including, without
limitation, amounts payable pursuant to Section 9.1) that are then due and
payable or that are not then due and payable but have accrued, any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and any and all indebtedness at any time owing by, any Set-off Party to
or for the credit or the account of Nabors or such Originator.

 



31 

 

 

SECTION 10.4 Binding Effect; Assignability. This Agreement shall be binding upon
and inure to the benefit of the Buyer and each Originator and their respective
successors and permitted assigns. No Originator may assign any of its rights
hereunder or any interest herein without the prior written consent of the Buyer,
the Administrative Agent and each Purchaser, except as otherwise herein
specifically provided. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms, and shall remain
in full force and effect until such time as the parties hereto shall agree. The
rights and remedies with respect to any breach of any representation and
warranty made by any Originator pursuant to Article V and the indemnification
and payment provisions of Article IX and Section 10.6 shall be continuing and
shall survive any termination of this Agreement.

 

SECTION 10.5 Governing Law. THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF
THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT
REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS THEREOF), EXCEPT TO THE EXTENT
THAT THE PERFECTION OF A SECURITY INTEREST OR REMEDIES HEREUNDER, IN RESPECT OF
ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN
THE STATE OF NEW YORK.

 

SECTION 10.6 Costs, Expenses and Taxes. In addition to the obligations of the
Originators under Article IX, each Originator, severally and for itself alone,
and Nabors, jointly and severally with each Originator, agrees to pay on demand:

 

(a)           to the Buyer (and any successor and permitted assigns thereof) and
any third-party beneficiary of the Buyer’s rights hereunder all reasonable
out-of-pocket costs and expenses in connection with the preparation,
negotiation, execution, delivery and administration of this Agreement (together
with all amendments, restatements, supplements, consents and waivers, if any,
from time to time hereto), including, without limitation, (i) the reasonable
Attorney Costs for the Buyer (and any successor and permitted assigns thereof)
and any third-party beneficiary of the Buyer’s rights hereunder with respect
thereto and with respect to advising any such Person as to their rights and
remedies under this Agreement and the other Transaction Documents and (ii)
reasonable accountants’, auditors’ and consultants’ fees and expenses for the
Buyer (and any successor and permitted assigns thereof) and any third-party
beneficiary of the Buyer’s rights hereunder incurred in connection with the
administration and maintenance of this Agreement or advising any such Person as
to their rights and remedies under this Agreement or as to any actual or
reasonably claimed breach of this Agreement or any other Transaction Document;

 



32 

 

 

(b)          to the Buyer (and any successor and permitted assigns thereof) and
any third-party beneficiary of the Buyer’s rights hereunder all reasonable
out-of-pocket costs and expenses (including reasonable Attorney Costs), of any
such Person incurred in connection with the enforcement of any of their
respective rights or remedies under the provisions of this Agreement and the
other Transaction Documents; and

 

(c)          all stamp, franchise and other taxes and fees payable in connection
with the execution, delivery, filing and recording of this Agreement or the
other Transaction Documents to be delivered hereunder, and agrees to indemnify
each Purchase and Sale Indemnified Party against any liabilities with respect to
or resulting from any delay in paying or omitting to pay such taxes and fees.

 

SECTION 10.7 SUBMISSION TO JURISDICTION. (a) EACH PARTY HERETO HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR
FEDERAL COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND EACH PARTY HERETO HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING SHALL
BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED
BY LAW, IN SUCH FEDERAL COURT. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE, TO
THE FULLEST EXTENT THEY MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING. THE PARTIES HERETO AGREE
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.

 

(b)          EACH PARTY HERETO CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO IT AT
ITS ADDRESS SPECIFIED IN SCHEDULE IV. NOTHING IN THIS SECTION 10.7 SHALL AFFECT
THE RIGHT OF THE PARTIES HERETO TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

 

SECTION 10.8 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.

 

SECTION 10.9 Captions and Cross References; Incorporation by Reference. The
various captions (including, without limitation, the table of contents) in this
Agreement are included for convenience only and shall not affect the meaning or
interpretation of any provision of this Agreement. References in this Agreement
to any underscored Article, Section, Schedule or Exhibit are to such Article,
Section, Schedule or Exhibit of this Agreement, as the case may be. The
Schedules and Exhibits hereto are hereby incorporated by reference into and made
a part of this Agreement.

 



33 

 

 

SECTION 10.10 Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart hereof by electronic means shall
be equally effective as delivery of an originally executed counterpart.

 

SECTION 10.11 Acknowledgment and Agreement. By execution below, each Originator
expressly acknowledges and agrees that all of the Buyer’s rights, title, and
interests in, to, and under this Agreement (but not its obligations), shall be
assigned by the Buyer to the Administrative Agent (for the benefit of the
Purchasers) pursuant to the Receivables Purchase Agreement, and each Originator
consents to such assignment. Each of the parties hereto acknowledges and agrees
that the Purchasers and the Administrative Agent are third-party beneficiaries
of the rights of the Buyer arising hereunder and under the other Transaction
Documents to which any Originator is a party, and notwithstanding anything to
the contrary contained herein or in any other Transaction Document, during the
occurrence and continuation of an Event of Termination under the Receivables
Purchase Agreement, the Administrative Agent, and not the Buyer, shall have the
sole right to exercise all such rights and related remedies.

 

SECTION 10.12 No Proceeding. Each Originator hereby agrees that it will not
institute, or join any other Person in instituting, against the Buyer any
Insolvency Proceeding for at least one year and one day following the Final
Payout Date. Each Originator further agrees that notwithstanding any provisions
contained in this Agreement to the contrary, the Buyer shall not, and shall not
be obligated to, pay any amount in respect of any Subordinated Note or otherwise
to such Originator pursuant to this Agreement unless the Buyer has received
funds which may, subject to Section 4.01 of the Receivables Purchase Agreement,
be used to make such payment. Any amount which the Buyer does not pay pursuant
to the operation of the preceding sentence shall not constitute a claim (as
defined in §101 of the Bankruptcy Code) against or corporate obligation of the
Buyer by such Originator for any such insufficiency unless and until the
provisions of the foregoing sentence are satisfied. The agreements in this
Section 10.12 shall survive any termination of this Agreement.

 

SECTION 10.13 Mutual Negotiations. This Agreement and the other Transaction
Documents are the product of mutual negotiations by the parties thereto and
their counsel, and no party shall be deemed the draftsperson of this Agreement
or any other Transaction Document or any provision hereof or thereof or to have
provided the same. Accordingly, in the event of any inconsistency or ambiguity
of any provision of this Agreement or any other Transaction Document, such
inconsistency or ambiguity shall not be interpreted against any party because of
such party’s involvement in the drafting thereof.

 

SECTION 10.14 Joint and Several Liability. Each of the representations,
warranties, covenants, obligations, indemnities and other undertakings of any
Originator hereunder shall be made jointly and severally, and are joint and
several liabilities of each of the Originators hereunder.

 



34 

 

 

SECTION 10.15 Severability. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

[Signature Pages Follow]

 



35

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the date first above
written.

 

  BUYER:       NABORS A.R.F., LLC,   a Delaware limited liability company      
        By: /s/Popin (Bob) Su   Name: Popin (Bob) Su   Title: Vice President -
Treasury               MASTER SERVICER:       NABORS INDUSTRIES, INC.,   a
Delaware corporation               By: /s/William Restrepo   Name: William
Restrepo   Title: Chief Financial Officer               ORIGINATORS:      
NABORS ALASKA DRILLING, INC.,   an Alaska corporation               By:
/s/Michael Rasmuson   Name: Michael Rasmuson   Title: Vice President - Legal    
          NABORS DRILLING TECHNOLOGIES USA, INC.,   a Delaware corporation      
        By: /s/Joseph G. Walker   Name: Joseph G. Walker   Title: Secretary    
 

 

Receivables Sale Agreement

 



S-1

 

 

  NABORS OFFSHORE CORPORATION,   a Delaware corporation         By: /s/Michael
Rasmuson   Name: Michael Rasmuson   Title: Vice President - Legal

 

Receivables Sale Agreement

 



S-2

 

 

 

Schedule I


 

LIST AND LOCATION OF EACH ORIGINATOR 

 

Originator Location Nabors Alaska Drilling, Inc. Alaska Nabors Drilling
Technologies USA, Inc. Delaware Nabors Offshore Corporation Delaware

 



Receivables Sale Agreement



 



Schedule I-1

 

 



Schedule II


LOCATION OF BOOKS AND RECORDS OF ORIGINATORS


 



Originator Location of Books and Records Nabors Alaska Drilling, Inc. 515 West
Greens Road, Suite 1000 Houston, Texas 77067-4525 Nabors Drilling Technologies
USA, Inc. 515 West Greens Road, Suite 1000 Houston, Texas 77067-4525 Nabors
Offshore Corporation 515 West Greens Road, Suite 500 Houston, Texas 77067-4525

 



Receivables Sale Agreement



 



Schedule II-1

 

 

Schedule III


 

TRADE NAMES

  

Nabors Alaska Drilling, Inc.

 

None

 

Nabors Drilling Technologies USA, Inc.

 

Canrig Drilling Technology, Ltd.

Nabors Drilling Solutions

Nabors Drilling USA

PetroMar Technologies

Ramshorn Investments

Ryan Directional Services

 

Nabors Offshore Corporation

 

None

 

Receivables Sale Agreement

 



Schedule III-1

 

 

 

Schedule IV


 

NOTICE ADDRESSES

 

If to Nabors Alaska Drilling, Inc.:

 

Nabors Alaska Drilling, Inc.

2525 C Street, Suite 202

Anchorage, Alaska 99503

Attention: Treasurer

E-mail: John.Neason@Nabors.com

 

with a copy to:

 

Nabors Corporate Services, Inc.

515 West Greens Road, Suite 1200

Houston, Texas 77067-4525

Attention: General Counsel

E-mail: general.counsel@nabors.com

 

If to Nabors Drilling Technologies USA, Inc.:

 

Nabors Drilling Technologies USA, Inc.

515 West Greens Road, Suite 1000

Houston, Texas 77067-4525

Attention: Senior Vice President of U.S. Operations

E-mail: Edgar.Rincon@Nabors.com

 

with a copy to:

 

Nabors Corporate Services, Inc.

515 West Greens Road, Suite 1200

Houston, Texas 77067-4525

Attention: General Counsel

E-mail: general.counsel@nabors.com

 

If to Nabors Offshore Corporation:

 

Nabors Offshore Corporation

515 West Greens Road, Suite 500

Houston, Texas 77067-4525

Attention: President

E-mail: Terry.Boyd@Nabors.com

 

with a copy to:

 

Receivables Sale Agreement

 



Schedule IV-1

 

 

Nabors Corporate Services, Inc.

515 West Greens Road, Suite 1200

Houston, Texas 77067-4525

Attention: General Counsel

E-mail: general.counsel@nabors.com

 

If to the Buyer:

 

Nabors A.R.F., LLC

515 West Greens Road

Room 12-218

Houston, Texas 77067

Telephone: 281-775-8587

Email: naborsarf.llc@nabors.com

Attention:        Treasurer

 

with a copy to:

 

Nabors Corporate Services, Inc.

515 West Greens Road, Suite 1200

Houston, Texas 77067-4525

Attention: General Counsel

E-mail: general.counsel@nabors.com

 

Receivables Sale Agreement

 

Schedule IV-2

 



 





Schedule V



ACTIONS/SUITS

 

[None]

 

Receivables Sale Agreement

 



Schedule V-1

 



 

Exhibit A








FORM OF PURCHASE REPORT

 

Originator: [Name of Originator]   Buyer: Nabors A.R.F., LLC   Payment Date:  
________________ ___, 20___

 

1. Outstanding Balance of Receivables [Purchased] [Contributed to the Capital of
Buyer] [on the Closing Date][during the preceding calendar month]:     2. [Fair
Market Value Discount:       1/{1 + (Prime Rate x Days Sales Outstanding}   365
      Where:       Prime Rate   =   __________       Days Sales
Outstanding   =  __________]     3. Purchase Price  (1 x 2)  =  $ __________    
4. Reductions in the Purchase Price  =  $ __________     5. Net Purchase
Price  (3 – 4)  =  $ __________

 

Receivables Sale Agreement

  

Exhibit A-1

 



  



Exhibit B


 

FORM OF SUBORDINATED NOTE

 

New York, New York
[____], 20[__]

 

FOR VALUE RECEIVED, the undersigned, NABORS A.R.F., LLC, a Delaware limited
liability company (the “Buyer”), promises to pay to [________________], a
[______________] (the “Originator”), on the terms and subject to the conditions
set forth herein and in the Receivables Sale Agreement referred to below, the
aggregate unpaid Purchase Price of all Receivables purchased by the Buyer from
the Originator pursuant to such Receivables Sale Agreement, as such unpaid
Purchase Price is shown in the records of the Master Servicer.

 

1.             Receivables Sale Agreement. This Subordinated Note is one of the
Subordinated Notes described in, and is subject to the terms and conditions set
forth in, that certain Receivables Sale Agreement dated as of September 13, 2019
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Receivables Sale Agreement”), among the Buyer, Nabors
Industries, Inc., as Master Servicer, the Originator, and the other originators
from time to time party thereto. Reference is hereby made to the Receivables
Sale Agreement for a statement of certain other rights and obligations of the
Buyer and the Originator.

 

2.             Definitions. Capitalized terms used (but not defined) herein have
the meanings assigned thereto in the Receivables Sale Agreement and in Article I
of the Receivables Purchase Agreement (as defined in the Receivables Sale
Agreement). In addition, as used herein, the following terms have the following
meanings:

 

“Bankruptcy Proceedings” has the meaning set forth in clause (b) of paragraph 9
hereof.

 

“Final Maturity Date” means the Payment Date immediately following the date that
falls one year and one day after the Termination Date.

 

“Prime Rate” means a per annum rate equal to the “U.S. Prime Rate” as published
in the “Money Rates” section of The Wall Street Journal or if such information
ceases to be published in The Wall Street Journal, such other publication as
determined by the Buyer in its sole discretion.

 

“Senior Interest Holders” means, collectively, the Purchasers, the
Administrative Agent, the Seller Indemnified Parties, the Master Servicer
Indemnified Parties and the Affected Persons.

 

Receivables Sale Agreement

 

 

 



Exhibit B-1

 

 

“Senior Interests” means, collectively, (i) the Aggregate Yield, (ii) the
Aggregate Capital, (iii) the fees referred to in Section 2.03 of the Receivables
Purchase Agreement, (iv) all amounts payable pursuant to Sections 4.01, 4.02,
13.01 or 14.04 of the Receivables Purchase Agreement and (v) all other
obligations of the Buyer and the Master Servicer that are due and payable, to
(a) the Purchasers, the Administrative Agent and their respective successors,
permitted transferees and assigns arising in connection with the Transaction
Documents and (b) any Seller Indemnified Party, Master Servicer Indemnified
Party or Affected Person arising in connection with the Receivables Purchase
Agreement or any other Transaction Document, in each case, howsoever created,
arising or evidenced, whether direct or indirect, absolute or contingent, now or
hereafter existing, or due or to become due, together with any and all interest
accruing on any such amount after the commencement of any Bankruptcy
Proceedings, notwithstanding any provision or rule of law that might restrict
the rights of any Senior Interest Holder, as against the Buyer or anyone else,
to collect such interest.

 

“Subordination Provisions” means, collectively, clauses (a) through (l) of
paragraph 9 hereof.

 

3.             Interest. Subject to the Subordination Provisions set forth
below, the Buyer promises to pay interest on this Subordinated Note as follows:
to (but excluding) the date on which the entire aggregate unpaid Purchase Price
is fully paid, the aggregate unpaid Purchase Price from time to time outstanding
shall bear interest at a rate per annum equal to the Prime Rate.

 

4.             Interest Payment Dates. Subject to the Subordination Provisions
set forth below, the Buyer shall pay accrued interest on this Subordinated Note
on each Monthly Settlement Date, and shall pay accrued interest on the amount of
each principal payment made in cash on a date other than a Monthly Settlement
Date at the time of such principal payment.

 

5.             Basis of Computation. Interest accrued hereunder shall be
computed for the actual number of days elapsed on the basis of a 365- or 366-day
year, as the case may be.

 

6.             Principal Payment Dates. Subject to the Subordination Provisions
set forth below, payments of the principal amount of this Subordinated Note
shall be made as follows:

 

(a)          The principal amount of this Subordinated Note shall be reduced by
an amount equal to each payment deemed made pursuant to Section 3.3 of the
Receivables Sale Agreement.

 

(b)          The entire outstanding principal amount of this Subordinated Note
shall be paid on the Final Maturity Date.

 

(c)          Subject to the Subordination Provisions set forth below, the
principal amount of and accrued interest on this Subordinated Note may be
prepaid by, and in the sole discretion of the Buyer, on any Business Day without
premium or penalty.

 

7.             Payment Mechanics. All payments of principal and interest
hereunder are to be made in lawful money of the United States of America in the
manner specified in Article III of the Receivables Sale Agreement.

 

Receivables Sale Agreement

 



Exhibit B-2

 





 

8.             Enforcement Expenses. In addition to and not in limitation of the
foregoing, but subject to the Subordination Provisions set forth below and to
any limitation imposed by applicable Law, the Buyer agrees to pay all expenses,
including Attorney Costs, incurred by the Originator in seeking to collect any
amounts payable hereunder which are not paid when due.

 

9.             Subordination Provisions. The Buyer covenants and agrees, and the
Originator and any other holder of this Subordinated Note (collectively, the
Originator and any such other holder are called the “Holder”), by its acceptance
of this Subordinated Note, likewise covenants and agrees on behalf of itself and
any Holder, that the payment of the principal amount of and interest on this
Subordinated Note is hereby expressly subordinated in right of payment to the
payment and performance of the Senior Interests to the extent and in the manner
set forth in the following clauses of this paragraph 9:

 

(a)          No payment or other distribution of the Buyer’s assets of any kind
or character, whether in cash, securities, or other rights or property, shall be
made on account of this Subordinated Note except to the extent such payment or
other distribution is (i) permitted under Section 8.01(r) of the Receivables
Purchase Agreement or (ii) made pursuant to clause (a) or (b) of paragraph 6 of
this Subordinated Note;

 

(b)          In the event of any dissolution, winding up, liquidation,
composition or readjustment of debt, reorganization or other similar event
relating to the Buyer, whether voluntary or involuntary, partial or complete,
and whether in bankruptcy, insolvency or receivership proceedings, or upon an
assignment for the benefit of creditors, appointment of a receiver, trustee
(other than a trustee under a deed of trust, indenture or similar instrument),
custodian, sequestrator (or other similar official) for Buyer or the creditors
of Buyer, or any sale of all or substantially all of the assets of the Buyer
other than as permitted by the Receivables Sale Agreement (such proceedings
being herein collectively called “Bankruptcy Proceedings”), the Senior Interests
shall first be paid and performed in full and in cash before the Originator
shall be entitled to receive and to retain any payment or distribution in
respect of this Subordinated Note. In order to implement the foregoing: (i) all
payments and distributions of any kind or character in respect of this
Subordinated Note to which the Holder would be entitled except for this clause
(b) shall be made directly to the Administrative Agent (for the benefit of the
Senior Interest Holders); (ii) the Holder shall promptly file a claim or claims,
in the form required in any Bankruptcy Proceedings, for the full outstanding
amount of this Subordinated Note, and shall use commercially reasonable efforts
to cause said claim or claims to be approved and all payments and other
distributions in respect thereof to be made directly to the Administrative Agent
(for the benefit of the Senior Interest Holders) until the Senior Interests
shall have been paid and performed in full and in cash; and (iii) the Holder
hereby irrevocably agrees that the Administrative Agent (acting on behalf of the
Purchasers), may in the name of the Holder or otherwise, demand, sue for,
collect, receive and receipt for any and all such payments or distributions, and
file, prove and vote or consent in any such Bankruptcy Proceedings with respect
to any and all claims of the Holder relating to this Subordinated Note, in each
case until the Senior Interests shall have been paid and performed in full and
in cash;

 

Receivables Sale Agreement

 

Exhibit B-3

 





 



(c)          In the event that the Holder receives any payment or other
distribution of any kind or character from the Buyer or from any other source
whatsoever, in respect of this Subordinated Note, other than as expressly
permitted by the terms of this Subordinated Note, such payment or other
distribution shall be received in trust for the Senior Interest Holders and
shall be turned over by the Holder to the Administrative Agent (for the benefit
of the Senior Interest Holders) forthwith. The Holder will mark its books and
records so as clearly to indicate that this Subordinated Note is subordinated in
accordance with the terms hereof. All payments and distributions received by the
Administrative Agent in respect of this Subordinated Note, to the extent
received in or converted into cash, may be applied by the Administrative Agent
(for the benefit of the Senior Interest Holders) first to the payment of any and
all expenses (including Attorney Costs) paid or incurred by the Senior Interest
Holders in enforcing these Subordination Provisions, or in endeavoring to
collect or realize upon this Subordinated Note, and any balance thereof shall,
solely as between the Originator and the Senior Interest Holders, be applied by
the Administrative Agent (in the order of application set forth in Section 3.01
of the Receivables Purchase Agreement) toward the payment of the Senior
Interests; but as between the Buyer and its creditors, no such payments or
distributions of any kind or character shall be deemed to be payments or
distributions in respect of the Senior Interests;

 

(d)          Notwithstanding any payments or distributions received by the
Senior Interest Holders in respect of this Subordinated Note, while any
Bankruptcy Proceedings are pending the Holder shall not be subrogated to the
then existing rights of the Senior Interest Holders in respect of the Senior
Interests until the Senior Interests have been paid and performed in full and in
cash. If no Bankruptcy Proceedings are pending, the Holder shall only be
entitled to exercise any subrogation rights that it may acquire (by reason of a
payment or distribution to the Senior Interest Holders in respect of this
Subordinated Note) to the extent that any payment arising out of the exercise of
such rights would be permitted under Section 7.01(q) of the Receivables Purchase
Agreement;

 

(e)          These Subordination Provisions are intended solely for the purpose
of defining the relative rights of the Holder, on the one hand, and the Senior
Interest Holders on the other hand. Nothing contained in these Subordination
Provisions or elsewhere in this Subordinated Note is intended to or shall
impair, as between the Buyer, its creditors (other than the Senior Interest
Holders) and the Holder, the Buyer’s obligation, which is unconditional and
absolute, to pay the Holder the principal of and interest on this Subordinated
Note as and when the same shall become due and payable in accordance with the
terms hereof or to affect the relative rights of the Holder and creditors of the
Buyer (other than the Senior Interest Holders);

 

(f)           The Holder shall not, until the Senior Interests have been paid
and performed in full and in cash, (i) cancel, waive, forgive, transfer or
assign, or commence legal proceedings to enforce or collect, or subordinate to
any obligation of the Buyer, howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, or now or hereafter existing, or due
or to become due, other than the Senior Interests, this Subordinated Note or any
rights in respect hereof or (ii) convert this Subordinated Note into an equity
interest in the Buyer, unless the Holder shall, in either case, have received
the prior written consent of the Administrative Agent;

 

Receivables Sale Agreement

 



Exhibit B-4

 

 

(g)          The Holder shall not, without the advance written consent of the
Administrative Agent and each Purchaser, commence, or join with any other Person
in commencing, any Bankruptcy Proceedings with respect to the Buyer until at
least one year and one day shall have passed since the Senior Interests shall
have been paid and performed in full and in cash;

 

(h)           If, at any time, any payment (in whole or in part) of any Senior
Interest is rescinded or must be restored or returned by a Senior Interest
Holder (whether in connection with Bankruptcy Proceedings or otherwise), these
Subordination Provisions shall continue to be effective or shall be reinstated,
as the case may be, as though such payment had not been made;

 

(i)            Each of the Senior Interest Holders may, from time to time, at
its sole discretion, without notice to the Holder, and without waiving any of
its rights under these Subordination Provisions, take any or all of the
following actions: (i) retain or obtain an interest in any property to secure
any of the Senior Interests; (ii) retain or obtain the primary or secondary
obligations of any other obligor or obligors with respect to any of the Senior
Interests; (iii) extend or renew for one or more periods (whether or not longer
than the original period), alter or exchange any of the Senior Interests, or
release or compromise any obligation of any nature with respect to any of the
Senior Interests; (iv) amend, supplement, amend and restate, or otherwise modify
any Transaction Document; and (v) release its security interest in, or
surrender, release or permit any substitution or exchange for all or any part of
any rights or property securing any of the Senior Interests, or extend or renew
for one or more periods (whether or not longer than the original period), or
release, compromise, alter or exchange any obligations of any nature of any
obligor with respect to any such rights or property;

 

(j)           The Holder hereby waives: (i) notice of acceptance of these
Subordination Provisions by any of the Senior Interest Holders; (ii) notice of
the existence, creation, non-payment or non-performance of all or any of the
Senior Interests; and (iii) all diligence in enforcement, collection or
protection of, or realization upon, the Senior Interests, or any thereof, or any
security therefor;

 

(k)           Each of the Senior Interest Holders may, from time to time, on the
terms and subject to the conditions set forth in the Transaction Documents to
which such Persons are party, but without notice to the Holder, assign or
transfer any or all of the Senior Interests, or any interest therein; and,
notwithstanding any such assignment or transfer or any subsequent assignment or
transfer thereof, such Senior Interests shall be and remain Senior Interests for
the purposes of these Subordination Provisions, and every immediate and
successive assignee or transferee of any of the Senior Interests or of any
interest of such assignee or transferee in the Senior Interests shall be
entitled to the benefits of these Subordination Provisions to the same extent as
if such assignee or transferee were the assignor or transferor; and

 

Receivables Sale Agreement

 



Exhibit B-5

 

 

(l)           These Subordination Provisions constitute a continuing offer from
the Holder to all Persons who become the holders of, or who continue to hold,
Senior Interests; and these Subordination Provisions are made for the benefit of
the Senior Interest Holders, and the Administrative Agent may proceed to enforce
such provisions on behalf of each of such Persons.

 

10.           General. No failure or delay on the part of the Originator in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power or right preclude any
other or further exercise thereof or the exercise of any other power or right.
No amendment, modification or waiver of, or consent with respect to, any
provision of this Subordinated Note shall in any event be effective unless (i)
the same shall be in writing and signed and delivered by the Buyer and the
Holder and (ii) all consents required for such actions under the Transaction
Documents shall have been received by the appropriate Persons.

 

11.           Maximum Interest. Notwithstanding anything in this Subordinated
Note to the contrary, the Buyer shall never be required to pay unearned interest
on any amount outstanding hereunder and shall never be required to pay interest
on the principal amount outstanding hereunder at a rate in excess of the maximum
nonusurious interest rate that may be contracted for, charged or received under
applicable federal or state law (such maximum rate being herein called the
“Highest Lawful Rate”). If the effective rate of interest which would otherwise
be payable under this Subordinated Note would exceed the Highest Lawful Rate, or
if the holder of this Subordinated Note shall receive any unearned interest or
shall receive monies that are deemed to constitute interest which would increase
the effective rate of interest payable by the Buyer under this Subordinated Note
to a rate in excess of the Highest Lawful Rate, then (i) the amount of interest
which would otherwise be payable by the Buyer under this Subordinated Note shall
be reduced to the amount allowed by applicable Law, and (ii) any unearned
interest paid by the Buyer or any interest paid by the Buyer in excess of the
Highest Lawful Rate shall be refunded to the Buyer. Without limitation of the
foregoing, all calculations of the rate of interest contracted for, charged or
received by the Originator under this Subordinated Note that are made for the
purpose of determining whether such rate exceeds the Highest Lawful Rate
applicable to the Originator (such Highest Lawful Rate being herein called the
“Originator’s Maximum Permissible Rate”) shall be made, to the extent permitted
by usury laws applicable to the Originator (now or hereafter enacted), by
amortizing, prorating and spreading in equal parts during the actual period
during which any amount has been outstanding hereunder all interest at any time
contracted for, charged or received by the Originator in connection herewith. If
at any time and from time to time (i) the amount of interest payable to the
Originator on any date shall be computed at the Originator’s Maximum Permissible
Rate pursuant to the provisions of the foregoing sentence and (ii) in respect of
any subsequent interest computation period the amount of interest otherwise
payable to the Originator would be less than the amount of interest payable to
the Originator computed at the Originator’s Maximum Permissible Rate, then the
amount of interest payable to the Originator in respect of such subsequent
interest computation period shall continue to be computed at the Originator’s
Maximum Permissible Rate until the total amount of interest payable to the
Originator shall equal the total amount of interest which would have been
payable to the Originator if the total amount of interest had been computed
without giving effect to the provisions of the foregoing sentence.

 

Receivables Sale Agreement

 



Exhibit B-6

 

 

12.           No Negotiation. This Subordinated Note is not negotiable.

 

13.           Governing Law. THIS SUBORDINATED NOTE, INCLUDING THE RIGHTS AND
DUTIES OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF).

 

14.           Captions. Paragraph captions used in this Subordinated Note are
for convenience only and shall not affect the meaning or interpretation of any
provision of this Subordinated Note.

 

Receivables Sale Agreement

 

Exhibit B-7

 



 

IN WITNESS WHEREOF, the Buyer has caused this Subordinated Note to be executed
as of the date first written above.

 

  NABORS A.R.F., LLC,   a Delaware limited liability company     By:     Name:  
  Title:  

 

Receivables Sale Agreement

 



Exhibit B-8

 

 

Exhibit C


 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT, dated as of ___________, 20[__] (this “Agreement”) is
executed by__________, a ______________ organized under the laws of __________
(the “Additional Originator”), with its principal place of business located at
__________.

 

BACKGROUND:

 

A.            Nabors A.R.F., LLC, a Delaware limited liability company (the
“Buyer”), Nabors Industries, Inc., a Delaware corporation, as initial Master
Servicer, and the various entities from time to time party thereto, as
Originators (collectively, the “Originators”), have entered into that certain
Receivables Sale Agreement, dated as of September 13, 2019 (as amended,
restated, supplemented or otherwise modified through the date hereof, and as it
may be further amended, restated, supplemented or otherwise modified from time
to time, the “Receivables Sale Agreement”).

 

B.            The Additional Originator desires to become an Originator pursuant
to Section 4.3 of the Receivables Sale Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Additional Originator hereby agrees as follows:

 

SECTION 1.      Definitions. Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings assigned thereto in the
Receivables Sale Agreement or in the Receivables Purchase Agreement (as defined
in the Receivables Sale Agreement).

 

SECTION 2.      Transaction Documents. The Additional Originator hereby agrees
that it shall be bound by all of the terms, conditions and provisions of, and
shall be deemed to be a party to (as if it were an original signatory to), the
Receivables Sale Agreement and each of the other relevant Transaction Documents.
From and after the later of the date hereof and the date that the Additional
Originator has complied with all of the requirements of Section 4.3 of the
Receivables Sale Agreement, the Additional Originator shall be an Originator for
all purposes of the Receivables Sale Agreement and all other Transaction
Documents. The Additional Originator hereby acknowledges that it has received
copies of the Receivables Sale Agreement and the other Transaction Documents.

 

SECTION 3.      Representations and Warranties. The Additional Originator hereby
makes all of the representations and warranties set forth in Article V (to the
extent applicable) of the Receivables Sale Agreement as of the date hereof
(unless such representations or warranties relate to an earlier date, in which
case as of such earlier date), as if such representations and warranties were
fully set forth herein. The Additional Originator hereby represents and warrants
that its “location” (as defined in the applicable UCC) is
[____________________], and the offices where the Additional Originator keeps
all of its books and records concerning the Receivables and Related Security is
as follows:

 

Receivables Sale Agreement

 



Exhibit C-1

 

 

  

  

  

 

SECTION 4.     Miscellaneous. This Agreement, including the rights and duties of
the parties hereto, shall be governed by, and construed in accordance with, the
laws of the State of New York (including Sections 5-1401 and 5-1402 of the
General Obligations Law of the State of New York, but without regard to any
other conflicts of law provisions thereof). This Agreement is executed by the
Additional Originator for the benefit of the Buyer, and its assigns, and each of
the foregoing parties may rely hereon. This Agreement shall be binding upon, and
shall inure to the benefit of, the Additional Originator and its successors and
permitted assigns.

 

[Signature Pages Follow]

 

Receivables Sale Agreement

 

Exhibit C-2

 



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed by
its duly authorized officer as of the date first above written.

 

  [NAME OF ADDITIONAL ORIGINATOR],   a [_______________]       By:     Name:    
Title:


Consented to:

 

NABORS A.R.F., LLC,
a Delaware limited liability company   By:       Name:   Title:

 

Acknowledged by:

 

WELLS FARGO BANK, N.A.
as Administrative Agent   By:       Name:   Title:

 

[PURCHASERS]   By:       Name:   Title:

 

NABORS INDUSTRIES, INC.,
a Delaware corporation   By:       Name:   Title:  

 

Receivables Sale Agreement

 



Exhibit C-3

